Exhibit 10.42

 
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (the "Agreement") is made
as of this 30th day of January 2012 (the "Effective Date") by and among Fusion
Telecommunications International, Inc. ("Fusion"), a corporation organized under
the laws  of the  State of Delaware; NBS Acquisition Corp. ("Newco" and together
with Fusion sometimes collectively hereinafter referred to as "Purchasers"), a
corporation to be fanned under the laws of the State of Delaware as a
wholly-owned subsidiary of Fusion; Network Billing Systems, LLC ("NBS" or the
company"), a limited liability company organized under the laws of the State of
New Jersey; Jonathan Kaufman ("Kaufman"), a resident of the State of New Jersey;
and Christiana Trust as trustee of the LK Trust ("LK"), a Delaware Trust.
Fusion, Newco, NBS. Kaufman and LK are sometimes hereinafter referred to
individually as a "Party" or collectively as the "Parties."
 
WHEREAS, NBS is a limited liability company organized and in good standing under
the laws of the State of New Jersey; and
 
WHEREAS, Kaufman and LK (the "Members) own all of the issued and outstanding
membership interests in
NBS (the "Interests") in the proportions set forth on Schedule A hereto; and
 
WHEREAS, NBS is engaged in the business of providing telecommunications services
(the "NBS Business"}, and, in connection therewith, utilizes certain assets of
Interconnect Systems Group II, LLC ("ISG"}, a limited liability company
organized under the laws of the State of New Jersey which is affiliated with NBS
through common control (the NBS Business operated along with the assets of ISG
being hereinafter collectively referred to as the "Business"); and
 
WHEREAS, ISG is engaged in the business of providing back office support for
telecommunications services; and
 
WHEREAS, contemporaneous herewith, Purchasers are entering into an agreement
(the "ISG Purchase Agreement") with ISG and its Members (collectively the "ISG
Sellers") pursuant to which the Purchasers have agreed to purchase and the ISG
Sellers have agreed to sell, the assets of ISG used in connection with the
Business (the "ISG Assets"); and
 
WHEREAS, the total purchase price to be paid by Purchasers for the Interests of
the Members and for the ISG Assets is twenty million dollars ($20,000,000): and
 
WHEREAS, the Members desire to sell the Interests to Newco and Newco desires to
purchase the Interests from the Members upon the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, In consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, the parties hereto agree as
follows:


 
Page 1

--------------------------------------------------------------------------------

 
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
1.1           Certain Definitions
 
As used in this Agreement, the following terms shall have the following
meanings, unless the context otherwise requires:
 
(a)    "Agreement"
or  ''Purchase  Agreement"  shall  mean  this  Membership  Interest Purchase and
Sale Agreement, including all Exhibits and Schedules hereto.


(b)    "Business" shall mean the business  engaged in by NBS in conjunction with
the assets of ISG, including the customer base associated with the Business as
of the Closing Date.
 
(c)    "Closing" shall mean the consummation of the transactions contemplated by
this Agreement (the "Transactions").
 
(d)    "Closing  Date" shall mean the  date  on
which  the  Closing  occurs  pursuant  to Section 2.5 of this Agreement.
 
(e)    "Contract" shall mean any note, bond, indenture, mortgage, deed of trust,
lease, franchise, permit, authorization, license, contract, instrument, employee
benefit plan or practice, ar other  agreement, obligation, commitment,
arrangement or concession of any nature whatsoever, oral or written.
 
(f)     "Entity" shall mean an individual,
 a partnership, a corporation, a limited liability company,  a  trust, an
 unincorporated  organization,  an association,  a joint  venture, or  other
similar entity.
 
(g)    "Fusion  Material Adverse Effect" shall mean a Material Adverse Effect on
Purchasers or a Material Adverse Effect on the ability of Purchasers to perform
their obligations under, and to consummate the transactions contemplated  by,
this Agreement:  it being acknowledged  that any adverse effect of $50,000 or
more on Purchasers shall in any event be deemed a Fusion Material Adverse
Effect.
 
(h)    "GAAPK" shall mean accounting principles generally accepted in the United States
of America as in effect from time to time.
 
(i)     "Governmental Entity'' shall mean any court, arbitrator,
administrative or other
governmental department, agency, commission, authority or Instrumentality, domestic or
foreign.
 
(j)     "Indebtedness" shall mean, with respect  to any Entity,  (i) every
liability of such Entity (excluding,  in the case of a  consolidating  Entity,
Intercompany  accounts)  for borrowed money,  for reimbursement  of amounts
drawn under letters  of credit, bankers'  acceptances or similar  facilities
issued  for the  account  of such   Entity,  for  notes  issued  or assumed  as
the deferred purchase price  of property or services (excluding  accounts
payable), for debts  relating to a capitalized lease obligation, for all debt
attributable to sale/leaseback  transactions of such Entity; and (ii) every
liability of  others of the kind described in the preceding clause (i) that
such  Entity has guaranteed or which Is otherwise a legal liability of  that
Entity.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(k)    "Intellectual Property" shall mean all domestic or foreign rights in, to
and concerning: (i) inventions and discoveries (whether patented, patentable or
unpatentable and whether or not reduced to practice), including ideas, research
and  techniques, technical designs, and specifications (written or otherwise),
improvements, modifications, adaptations, and derivations there to, and patents,
patent applications, inventor's certificates, and patent disclosures, together
with divisions, continuations, continuations-in-part, revisions, reissuances and
reexaminations thereof; (ii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a's, trade dress, logos, symbols,
trade names, assumed names, fictitious names, corporate names and
other  indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (iii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data  or information), copyrights therein
and thereto, moral rights, and rights equivalent thereto, including but not
limited to, the rights of attribution, assignation and integrity; (iv)
trade  secrets, confidential and/or proprietary information, including Ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, schematics, designs,
discoveries, drawings, prototypes, specifications, hardware  configurations,
customer and supplier lists, financial information, pricing and cost
information, financial projections, and business and marketing methods plans and
proposals;(v) computer software, including programs, applications, source and
object code, data bases, data, models, algorithms, flowcharts, tables and
documentation related to the foregoing; (vi) other similar tangible or
intangible intellectual property or proprietary rights, information and
technology and copies and tangible embodiments thereof (in whatever form or
medium); (vii) all applications to register, registrations, restorations,
reversions and renewals or extensions of the foregoing; (viii) Internet domain
names; and (ix) all the goodwill associated with each of the foregoing and
symbolized thereby;(x) URL's; (xi) toll free numbers; and (xii) all other
intellectual property or proprietary rights and claims or causes of action
arising out of or related to any infringement, misappropriation or other
violation of any of the foregoing, including rights to recover for past, present
and future violations thereof.
 
(l)     "Legal   Proceeding"  shall   mean  any   private   or  governmental  action,  suit,
complaint, arbitration, mediation, legal or administrative proceeding or
investigation pending or threatened, whether prior to or post closing and
whether or not a contingent liability, arising or accruing from actions or
activities prior to the Closing Date.
 
(m)   "Lien" shall mean any security interest, mortgage, pledge, hypothecation,
charge, claim, option, right   to acquire, adverse interest, assignment, deposit
arrangement, encumbrance, restriction, lien (statutory or  other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature  whatsoever (including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction).


(n)    "Material Adverse Effect" shall mean with respect to an Entity(ies), any
circumstance, change or effect  that is, or could reasonably be expected to be,
materially adverse to the business, assets, liabilities, obligations, financial
condition, results of operations or prospects of such Entity(ies) or which may
adversely affect a  Party's realization of the intended economic benefits of
consummating the Transactions; It being acknowledged that any adverse effect of
$50,000 or more shall in any event be deemed a Material Adverse Effect.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
(o)    "Business Material Adverse Effect" shall mean a Material Adverse Effect
on the Business of NBS and ISG, taken as a whole, or a Material Adverse Effect
on the ability of NBS and/or ISG to perform its obligations under, and to
consummate the transactions contemplated by, this Agreement and the ISG Purchase
Agreement, as the case may be.
 
(p)    "Purchase Price" shall mean the consideration payable to the Members pursuant
to Section 2.2 hereof.


(q)    "Tax" or "Taxes" shall mean any and all domestic or foreign, federal,
state, local or other taxes of any kind {together with any and all interest.
penalties, additions to tax and additional amounts imposed with respect thereto)
Imposed by any Governmental Entity, including taxes on or with respect to
income, franchises, windfall or other profits, gross receipts, occupation,
property, transfer, sales, use, capital stock, severance, alternative minimum,
payroll, employment, unemployment, social security, workers' compensation or net
worth, and taxes in the nature of excise, withholding, ad valorem, value added
or other taxes, fees, duties, levies, customs, tariffs, imposts, assessments,
obligations and charges of the same or a similar nature to any of the foregoing.


(r)     "Tax Return" shall mean a report, return or other information required
to be supplied to or flied with a Governmental Entity with respect to any Tax
including an information return, claim for refund, amended Tax return or
declaration of estimated Tax.


1.2   Terms Generally
 
The definitions set forth or referenced in Section 1.1, and elsewhere in the
Agreement. shall apply equally to both the singular and plural forms of the
terms. The words "include", "includes" and "including" shall be deemed to be
followed by the phrase "without limitation". To the "knowledge" of a person or
Entity means the actual or constructive knowledge of such person or Entity,
after due inquiry.
 
ARTICLE II
PURCHASE AND SALE
 
2.1   Agreement to Sell
 
At the Closing, and except as otherwise specifically provided in this
Agreement, Newco will purchase from the Members and the Members will validly and
effectively grant, sell, convey, assign, transfer and deliver to Newco, upon and
subject to the terms and conditions of this Agreement, all of the Members'
right, title and interest in and to the Interests, free and clear of all Liens,
including tax Liens, and will assume only those liabilities of NBS set forth
described in Section 2.3 (the "Liabilities").
 
2.2   Purchase Price and Payment
 
The purchase price ("Purchase Price") to be paid to the Members by Purchasers
for the Members' Interests to be acquired at Closing shall be equal to the
difference between twenty million dollars ($20,000,000) and the purchase price
for the ISG Assets under the ISG Purchase Agreement (the MISG Purchase Price"),
subject to the provisions of Sections 2.4 and 2.5, below; provided that the
allocation of the Purchase Price does not have a material adverse impact on
Purchaser's results of operations or liquidity. The Purchase Price shall consist
of:


 
Page 4

--------------------------------------------------------------------------------

 
 
(a)    A payment, by wire transfer or certified check, in an amount equal to
seventeen million seven hundred fifty  thousand dollars ($17,750,000), less  the
ISG Purchase Price, payable to the Members at Closing in the proportion that the
Members hold the Interests as set forth on Schedule A.


(b)    Shares of Fusion common stock ("Fusion Stock") having a value of one
million two hundred fifty thousand dollars ($1,250,000), issuable to the Members
in the proportion that the Members hold the Interests  as set forth on Schedule
A. The number of shares of Fusion Stock shall be calculated and paid based upon
the average closing price of the shares of Fusion Stock for fifteen (15) trading
days immediately preceding the date of Closing.


(c)    A note  from  Fusion  to the  Members  (the "Members' Note"),
payable  to  the Members in the proportion that the Members hold the Interests
as set forth on Schedule A, in the amount of one million dollars ($1,000,000),
payable in equal monthly Installments over a period  of  twenty  four (24)
months  beginning  in  the third  (3rd)  month  following Closing  with interest
at the rate of three percent (3%) per annum, calculated annually.
 
2.3           Liabilities
 
In connection  with Purchaser’s  acquisition of the Interests, Purchasers
 shall assume only the following liabilities of NBS (the "Liabilities"):
 
(a)    All of the liabilities associated with the Business that were incurred in
the normal course of the Business and pertain to any occurrence, action,
inaction or transaction occurring prior to the Closing Date, to the extent that
such liabilities are recorded or reserved against in the Audited Financial
Statements (as hereinafter defined  in  Section 6.8), or if incurred subsequent
to the date of such Audited Financial Statements, in the books and records of
NBS provided to Purchasers for review, or otherwise disclosed in writing to
Purchasers prior to Closing (the "Liabilities").


(b)    Ongoing liabilities identified on Schedule 2.3(b), as may be updated to
and including the Closing Date, including, but not limited to, leases for office
or equipment spaces, leases for equipment and software, Customer Agreements [as
hereinafter defined, except that Customer Agreements evidenced by NBS' standard
form of customer agreement need not be identified on Schedule 2.3(b)], Supplier
Contracts (as hereinafter  defined),  Maintenance Contracts (as hereinafter
defined) and employment and agent agreements, all to the extent the Business is
In good standing and current in all respect pursuant to such leases or
agreements. When   appropriate, liabilities shall be pro-rated as of Closing.
Purchasers specifically acknowledge they will be  assuming the obligation to pay
on-going agent commissions (exclusive of prepaid agent commission) as provided
for in those agreements that are in good standing. To the extent that an
updated  Schedule 2.3(b) is  delivered by Sellers and such updated schedule
includes liabilities that were not incurred In the ordinary  course of the
Business, at the election of Purchasers Sellers shall either cause such
liability(ies) to be satisfied at or prior to Closing, or take such other
actions as may be necessary so that neither Purchasers nor NBS has any
obligation therefor following the Closing.


(c)    Notwithstanding the foregoing, there shall be excluded from the
Liabilities any liabilities of NBS that arose prior to the Closing and were not
incurred in the ordinary course of the Business, along with the liabilities
identified and listed by the Parties in Schedule 2.3(c),all of which shall
remain the responsibility of the Members. Such liabilities, if any, shall be
referred to as the "Excluded liabilities." The Excluded Liabilities, which shall
include accounts payable due to affiliates or the Members, shall be satisfied at
or prior to Closing or otherwise modified such that neither NBS, the Business
nor Purchasers shall have any obligation therefor following the Closing.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
2.4    Hold Back and Escrow Account
 
Ten percent (10%) of the cash portion of the Purchase Price otherwise to be paid
to the Members at Closing shall be withheld, in cash, at Closing and shall
constitute a •hold back" (the "Hold Back") to be retained in escrow pursuant to
the terms of an escrow agreement to be mutually agreed upon by the Purchasers
and the Sellers, and entered Into on or prior to the Closing and shall be
disbursed in accordance with the escrow agreement (a) to the Purchasers to
offset (I) any damages to either or both of them caused by breaches of the
representations, warranties and covenants made by any of the Sellers in this
Purchase Agreement and/or any of the ISG Sellers under the ISG Purchase
Agreement. and/or (ii) any liabilities of NBS or the Business not identified on
Schedule 2.3(b) that (A) were not incurred in the normal course of the Business
and pertain to any occurrence, action, inaction or transaction occurring prior
to the Closing Date or (B) that were incurred in the normal course of the
Business and pertain to any occurrence, action, inaction or transaction
occurring prior to the Closing Date but were not recorded or reserved against on
the Audited Financial Statements or in any other document or instrument
furnished to the Purchasers by or on behalf of any of the Sellers in connection
with this Agreement or any of the ISG Sellers under the ISG Purchase Agreement,
or (b) to the Members in accordance with the escrow agreement to the extent not
offset pursuant to clause


(a)    of this Section. Pursuant to the escrow agreement, one-half of the escrow
Hold Back, less any amount offset pursuant to clause (a), above, shall be
disbursed from escrow to the Members six months following the Closing Date and
the balance of the Hold Back, less any amount offset pursuant to clause (a),
above, shall be disbursed to the Members one year following the Closing Date.


2.5    Other Provisions of the Purchase and Sale


(a)    The Parties shall record as of the Closing and prepare a detailed
schedule (the "AIR Schedule) showing each account comprising the total trade
accounts receivable of NBS and ISG, including those accounts receivable that are
no longer carried on the books and records of NBS or ISG but are still being
pursued for collection (the •Business Receivables") and the total current
liabilities of NBS and ISG, whether classified as "accounts payable," “accrued
expenses" or otherwise on the books and records of NBS or ISG but exclusive of
the Excluded Liabilities (the "Business Payables"). To the extent the Business
Receivables exceed the Business Payables, the excess of the Business Receivables
over the Business Payables (after excluding any litigation proceeds as described
in Section 2.5(d) below) shall be paid to the Members, as their respective
interests may appear; provided, however, that (i) the Closing Date calculation
described above shall be made, and the AIR Schedule delivered, within fifteen
(15) days following the Closing and (ii) only upon collection of Business
Receivables in an amount sufficient to pay all of the Business Payables, shall
the remaining Business Receivables collected by Purchasers be remitted to the
Members. Such remittance shall be made on a monthly basis for a period of one
(1) year from time of Closing, after which the Members shall no longer be
entitled to receive Business Receivables collected by Purchasers. The Members
shall have reasonable access to the books and records of NBS relating to the
Business Receivables during the one year period in order to review and monitor
its right to receive payments pursuant to this provision. Any Business
Receivables received from customers after Closing shall be applied to the
customer's oldest outstanding invoice. If for any reason the Business Payables
exceed the Business Receivables, the excess of the Business Payables over the
Business  Receivables shall be paid by the Members at or prior to the Closing or
otherwise reflected as a post-Closing adjustment to the Purchase Price in favor
of Purchasers.
 
 
Page 6

--------------------------------------------------------------------------------

 


(b)    NBS shall have a minimum of five hundred thousand dollars ($500,000) in
cash on hand on the Closing Date for use as working capital. To the extent the
cash on hand of NBS on the Closing Date exceeds this amount, the excess shall be
reflected as an adjustment to the Purchase Price in favor of the Members at
Closing.


(c)    Prepaid sales agent commissions in the amounts listed in Schedule 2.5(c),
as may be updated to and including the Closing Date, shall be reimbursed to the
Members, as their respective interests may appear, at such time and to the
extent such commissions are earned by the respective sales agents and,
therefore, become  due and otherwise payable to those sales agents had they not
received the prepayment.


(d)    A litigation settlement, as further described in Schedule 2.5(d), which,
if received by the Purchasers or NBS  following the Closing, shall be paid to
the Members, as their respective interests may appear.
 
2.6    Closing
 
The Closing shall take place at 10:00 a.m. (Eastern Time) at the offices of Fusion, 420
Lexington Avenue, Suite 1718, New York, New York 10170, on the fifth business
day following the date on which Fusion provides  NBS with written notice that
the last of the conditions set forth in Article 8 is satisfied or, if
permissible, waived In writing, or on such other date and at such other time or
place as is mutually agreed by the Parties to this Agreement in writing.
 
2.7            Items to be Delivered at Closing
 
(a)    At  the  Closing,  and  subject  to  the  terms  and  conditions  contained  In  this
Agreement, Sellers shall deliver to Purchasers the following:
 
(i)     The Interests, duly endorsed for transfer to Newco, or if
uncertificated, an
Assignment   of   Membership   Interests  in  form  and   substance   reasonably  satisfactory  to
Purchasers.
 
(ii)   All, agreements,  Contracts, customer  prospect  lists, commitments,
 leases,
plans, bids, quotations, proposals, licenses, permits, authorizations, instruments, manuals and
guidebooks,  price  books  and price  lists, customer  and  subscriber
 lists, supplier  lists, sales
records, files, correspondence, and other documents,
books, records, papers, files and data belonging  to  NBS  and  used  in  the
 operation  of  the  Business  (“Business Records").  The Business Records
 shall be delivered in such form and media  (e.g., written, electromagnetic,
digital,  etc.)  as  the   Business  Records  are  maintained   by  NBS  in  the
 ordinary  course. Simultaneously  with  such  delivery,  all such steps
 will be  taken  as may  be  required  to put Purchasers in actual
possession and operating control of the Business.
 
(b)    At  the  Closing,  and  subject  to  the  terms  and  conditions  contained  in  this
Agreement, Newco and Fusion shall deliver to the Members the following:
 
(i)     The cash portion of the Purchase Price, less the Hold Back;
 
(ii)    The Fusion Stock; and
 
(iii)   The Members' Note.
 
 
Page 7

--------------------------------------------------------------------------------

 


(c)    In addition, each of the Parties shall deliver such other and further
documents as may be required pursuant to the terms of this Agreement to
consummate the Transactions, including without limitation, the escrow agreement
contemplated by Section 2.4, below, the Membership Interest Assignment Agreement
contemplated by Section 2.7(a)(i), above, and the employment agreement with
Kaufman contemplated by Section 6.5, below.
 
2.8            Assets Included.
 
The assets of NBS to be  acquired by Purchasers In  connection with Purchasers'
acquisition of the Interests shall include the following scheduled items:
 
(a)    All items of personal property, including, but not limited to, office
furniture, office equipment, office supplies, and other tangible personal
property related to the administration of the Business as is, where is and as
set forth on Schedule 2.8(a).
 
(b)    All items of switching equipment, networking equipment, and customer
premise equipment as is, where is and as set forth on Schedule 2.8{b).
 
(c)    All items of computer equipment, related peripherals, and software
licenses (as are assignable) related thereto as is, where is and as set forth on
Schedule 2.8(c).
 
(d)    All rights under any written or oral Contract, lease, agreement, plan,
instrument, registration, license, certificate of occupancy, other permit,
certification, authorization or approval of any nature, or other document,
commitment, arrangement, undertaking, practice or authorization set forth on
Schedule 2.8(d).
 
(e)    All licenses, permits, and authorizations (collectively, "Licenses and
Permits"), subject to Fusion qualifying for all of said Licenses and Permits,
listed on Schedule 2.8(e).
 
(f)     All Intellectual Property, as previously defined, whether registered or
unregistered, and any applications therefor utilized by or in any way associated
with the Business or the products and services offered by the Business, as set
forth on Schedule 2.8(f).
 
(g)    All Business Records, Including without limitation all records, manuals
and other documents relating to or used in connection with the Business. If
there Is a claim made, the Company shall have the reasonable right of access to
the Business Records post-closing for the period of the applicable statute of
limitations.
 
(h)    The customer base and all customer information, files. records, data,
plans and recorded knowledge, including customer records, customer contracts,
customer lists and prospect lists forth on Schedule 2. (h), as may be updated to
and including the Closing Date, as well as all customer agreements and contracts
associated with the foregoing ("Customer Agreements''),except that customer
agreements evidenced by NBS' standard form of customer agreement need not be
identified on Schedule 2.8(h).
 
 
Page 8

--------------------------------------------------------------------------------

 
 
(i)     The supplier lists and contracts with suppliers set forth on Schedule
2.8(i) ("Supplier Contracts),as may be updated to and including the Closing
Date.
 
(j)     The maintenance and service contracts ("Maintenance Contracts) as are
assignable, set forth in Schedule 2.8(j). (k) All other assets of the NBS
Business that are related to the day-to-day operation of the Business, except
for those excluded under Section 2.3.
 
ARTICLE Ill
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
 
Each of the Members, severally and not jointly, represents and warrants to each
of the Purchasers as follows:


3.1           Information About Member


Member is an "accredited investor," as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933,as amended (the
·Securities Act"), Is experienced in investments and business matters, has made
investments of a speculative nature and, with its representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable it to utilize the Information made available by Purchasers to evaluate
the merits and risks of and to make an informed investment decision with respect
to this Agreement and the Member's acquisition of the Fusion Stock, which
represents a speculative investment. Member is able to bear the risk of such
investment for an indefinite period and has no current need for liquidity of its
investment in the Fusion Stock.


3.2           Investment Intent
 
Member understands that the Fusion Stock has not been registered under the
Securities Act, and may not be sold, assigned, pledged, transferred or otherwise
disposed of unless the Fusion Stock is registered under the Securities Act or an
exemption from registration, including under Rule 144, is available. Except as
provided  elsewhere herein, Member understands that Fusion has not undertaken to
register the Fusion Stock. Member represents and warrants that it is acquiring
the Fusion Stock for its own account, for investment, and not with a view to the
sale or distribution of the Fusion Stock except in compliance with the
Securities Act and other applicable laws. Each certificate representing shares
of Fusion Stock will bear the following or substantially similar legend thereon:


"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as  amended or any state securities laws. The shares
have been acquired for Investment and may not be sold or transferred in the
absence of an effective Registration Statement for the shares under such Act
unless, in the  opinion of counsel satisfactory to the issuer, registration is
not required under such Act or any applicable state securities laws:


3.3           Ownership of Interests


Member is the sole record and beneficial owner of the Interests attributed to
Member on Schedule A, all of which are owned free and clear of all Liens, and
have not been sold, pledged, assigned or otherwise transferred except pursuant
to this Agreement. There are no outstanding subscriptions, rights, options,
warrants or other agreements obligating Member to sell or transfer to any person
other than Purchasers any or all of the Interests owned by Member, or any
interest therein. Upon consummation of  the Transactions, Newco will acquire
good  and marketable title to Member's Interests, free and clear of all Liens.
 
 
Page 9

--------------------------------------------------------------------------------

 


3.4           Authority, No Third Party Consents


Member has the full power and authority to enter into this Agreement and the
Transactions and to carry out its obligations hereunder and thereunder. This
Agreement has been duly executed by Member and constitutes the valid and binding
obligation of Member, enforceable against Member in accordance with its terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other laws of general application relating
to or affecting the enforcement of creditors' rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the Indemnification provisions
contained herein may be limited by applicable federal or state securities laws.


3.5           No Approvals or Notices Required; No Conflict  with Instruments


The execution, delivery and performance of this Agreement and the Transactions
by Member will not contravene or violate (a) any existing law, rule or
regulation to which Member is subject, (b) any judgment, order, writ,
injunction, decree or award of any court, arbitrator or governmental or
regulatory official, body or authority which is applicable to Member, or (c) the
organization documents of  Member if  it is  an Entity; nor  will such
execution, delivery or performance violate, be in conflict with or result in the
breach (with or without the giving of notice or lapse of time, or both) of any
term, condition or provision of, or require the consent of any other party to,
any mortgage, indenture, agreement, contract, commitment, lease, plan or other
instrument, document or understanding, oral or written, to which Member is a
party or by which Member is otherwise bound. No authorization, approval or
consent, and no registration or filing with, any governmental or  regulatory
official, body or authority Is required in connection with the execution,
delivery and performance of this Agreement by Member.


3.6          Access to Information
 
Member has been advised that Fusion files quarterly, annual and current reports
with the Securities and Exchange Commission ("SEC") and that copies of such
reports, including the SEC Reports (as hereinafter defined), may be examined at
the web site of the SEC at www.sec.gov. In addition, Member has been advised
that at any time prior to Closing, Member shall have the opportunity to ask
questions of and receive answers from Fusion's officers and directors necessary
to evaluate Fusion and the issuance of the Fusion Stock hereunder, and to
receive such additional information as Member may request for such purposes as
Fusion can obtain without unreasonable effort or expense.


3.7           Representations and Warranties of Sellers


The representations and warranties of Sellers set forth in Article IV of this
Agreement are true and correct as of the date hereof and as of the Closing.
 
 
Page 10

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
NBS, Kaufman and LK (individually, a "Seller" and collectively, the "Sellers"),
jointly and severally, hereby  represent and warrant to the Purchasers, jointly
and severally, on the date hereof and on the Closing Date as follows:


4.1   Organization and Qualification


Each Seller that is an Entity (a) is duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation. NBS (a) has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted and (b) is duly qualified or
licensed to do business and is In good standing in each jurisdiction in which
the properties owned, leased or operated by it or the nature of its activities
makes such qualification necessary except where the failure to so register would
not have a  Business Material Adverse Effect.
 
4.2   Authorization and Validity of Agreement


Each of the Sellers has all requisite power and authority to enter into this
Agreement and to perform its  obligations hereunder and to consummate the
Transactions. The execution, delivery and performance by each of the Sellers of
this Agreement and the consummation by each of the Sellers of the Transactions
have been duly and validly authorized by all necessary actions on the part of
the Sellers and/or its members. This Agreement has been duly executed and
delivered by each of the Sellers, and is a legal, valid and binding obligation
of each of the Sellers, enforceable against each of them in accordance with its
terms, except (a) as limited by applicable  bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by
applicable federal or state securities laws.


4.3   Sole Owners


Kaufman and LK are the sole record and beneficial owners of NBS. Other than
Purchasers and Sellers, there  are no other beneficiaries, third party or
otherwise, to this Agreement or to the transactions described in this Agreement.


4.4   Financial Statements; Books and Records; Controls and Procedures


NBS has delivered to Fusion copies of the unaudited combined balance sheets of
the Business (NBS and ISG) at December 31, 2009, December 31, 2010 and November
30, 2011, as well as the unaudited income statements  for the years ended
December 31,2009 and 2010, and the period ended November 30, 2011 (collectively
the ·unaudited Financial Statements ). The Unaudited Financial Statements have
been prepared In accordance with past practices and GAAP, and such Unaudited
Financial Statements are true, correct and complete, and present fairly and
accurately the financial condition and position of NBS, ISG and the Business as
of the dates indicated. NBS and ISG maintain books and records sufficient to
permit the preparation of accurate and complete financial statements for NBS,
ISG and the Business; and the Unaudited Financial Statements have  been prepared
from the books and records of NBS, ISG and the Business. NBS and ISG maintain
controls and procedures that are sufficient to enable accurate and complete
financial statements to be prepared from such books and records. Sellers have no
reason to believe that the Unaudited Financial Statements cannot be audited in
accordance with GAAP and the rules and regulations of the SEC.
 
 
Page 11

--------------------------------------------------------------------------------

 


4.5   Absence of Undisclosed Liabilities


Except as set forth in Schedule 4.5 or (a) as reflected or reserved against In
Unaudited Financial Statements  and (b) for liabilities and obligations incurred
since the date of the most recent balance sheet included in the Unaudited
Financial Statements in the ordinary course of business consistent with past
practice, NBS has no  liabilities or obligations of any nature, whether or not
accrued, absolute, contingent or otherwise, that would be required by GAAP to be
reflected on a consolidated balance sheet of NBS (or in the notes thereto) other
than those which would not reasonably be expected to have, individually or in
the aggregate, a Business Material  Adverse Effect. There is no existing
condition, situation or set of circumstances (excluding possible changes in  the
Tax laws of any jurisdiction) that could reasonably be expected to result in any
such liability, other than liabilities fully and adequately reflected or
reserved against on the Unaudited Financial Statements, or incurred since the
date of the most recent balance sheet included in the Unaudited Financial
Statements in the ordinary course of business consistent with past practice,
which in the aggregate are not material to NBS or the Business.   For purposes
of this Section 4.5, "material" shall mean any amount in excess of $10,000.


4.6    No Material Adverse Change


Since the date of the Unaudited Financial Statements, there have been no
material changes in the assets, properties, business, operations, prospects or
condition (financial or otherwise) of NBS or the Business that could reasonably
be foreseen to have a Business Material Adverse Effect, nor do any of the
Sellers know of any such change that is reasonably likely to occur, nor has
there been any damage, destruction or loss materially and adversely affecting
the assets, properties, business, operations, prospects or condition of NBS or
the Business, whether or not covered by insurance.


4.7    Accounts and Notes Receivable


All accounts and notes receivable reflected in the Unaudited Financial
Statements and all accounts receivable arising after the date of the most recent
balance sheet included in the Unaudited Financial Statements  (collectively, the
"Post Balance Sheet Accounts Receivable") have arisen In the ordinary course of
business, represent valid and enforceable obligations due to NBS or the
Business, and are not subject to any discount, set-off or counter-claim. All
such Post Balance Sheet Accounts Receivable have been collected or, to the
best  knowledge of Sellers, are fully collectible in the ordinary course of
business in the aggregate recorded amounts thereof, except as reserved in the
most recent balance sheet Included in the Unaudited Financial Statements.


4.8    Tax Matters


(a)    NBS has timely filed or caused to be filed (taking into account any
extension of time within which to file) since its inception all material Tax
Returns required to have been filed by it and all such Tax Returns are true,
correct and complete. NBS has paid all Taxes that have or may have become due
pursuant to those Tax Returns or otherwise or pursuant to any assessment
received by NBS.
 
 
Page 12

--------------------------------------------------------------------------------

 


(b)    For federal and state Income tax purposes, NBS is an LLC which is treated
as a partnership, and its income  or loss is included in the income tax returns
of the Members, according to their respective interests. The United States
federal and state income tax returns of the Members have never been audited by
the IRS or relevant  state tax authorities, insofar as they include income or
loss attributed to NBS, nor are they the subject of any pending audit.


(c)    All material amounts of Taxes that NBS is required by law to withhold or
collect have been duly withheld   or collected, and have been timely paid over
to the proper governmental authorities to the extent due and payable.


(d)    NBS has not been delinquent in the payment of any material Tax that has
not been accrued for In the  Unaudited Financial Statements for the period for
which such Tax relates nor is there any material Tax deficiency outstanding,
proposed, or assessed against NBS or the Business, nor has NBS executed any
unexpired waiver of any statute of limitations on or extending the period for
the assessment or collection of any Tax.


(e)    NBS has not incurred any liability for Taxes since the date of the most
recent balance sheet included in the Unaudited Financial Statements other than
in the ordinary course of business consistent with past practice.


(f)     NBS has not received written notice from any Governmental Entity that a
deficiency, delinquency, claim, audit, suit, proceeding, request for information
or investigation is now pending, outstanding or, to the knowledge of any Seller,
threatened against or with respect to NBS, the Business or Taxes. There are no
Liens for Taxes on any of the assets of NBS. Within the preceding four years, no
claim has been made in writing by a Governmental Entity of a jurisdiction where
NBS has not filed Tax Returns that NBS is or may be subject to taxation by that
jurisdiction.


(g)    NBS (i) is not a party to or bound by any Tax allocation,
indemnification, sharing or similar agreement or owes any amount under any such
agreement or arrangement (excluding customary agreements to indemnify  lenders
in respect of Taxes and customary indemnity provisions in agreements for the
acquisition or divestiture of assets) or (ii) is or could be liable for any Tax
of any person under Section 1.1502-6 of the Treasury  regulations promulgated
under the Internal Revenue Code of 1986, as amended (the “Code") (or any similar
provision of state, local or foreign Law) by virtue of membership in any
affiliated, consolidated, combined or unitary group (other than a group the
common parent of which was Parent), or as a transferee or successor, or by
contract.


(h)    NBS (i) has not filed any extension of time within which to file any Tax
Returns that have not been filed (except for extensions of time to file Tax
Returns other than income Tax Returns or gross receipts Tax Returns, which
extensions were obtained in the ordinary course), (ii) has not granted any power
of attorney that is in force with respect to any matters relating to any Taxes,
(iii) has not proposed to enter into an agreement   relating to Taxes with a
Governmental Entity, which proposals pending or (iv) has not, since December 31,
2007, been issued any private letter ruling, technical advice memorandum or
other similar agreement or ruling from a Governmental Entity with respect to
Taxes.
 
 
Page 13

--------------------------------------------------------------------------------

 
 
4.9           No Approvals or Notices Required; No Conflict with Instruments


The execution, delivery and performance of this Agreement and the Transactions
by any of the Sellers will not contravene or violate (a) any existing law, rule
or regulation to which any of the Sellers are subject, (b) any judgment. order,
writ, injunction, decree or award of any court, arbitrator or governmental or
regulatory official, body or authority which is applicable to any of the
Sellers, or (c) the Certificate of Organization or Bylaws of the Company; nor
will such execution, delivery or performance violate, be in conflict with or
result in the breach (with or without the giving of notice or lapse of time, or
both) of any term, condition or provision of, or require the consent of any
other party to, any mortgage, indenture, agreement, contract, commitment, lease,
plan or other instrument, document or understanding, oral or written, to which
the Company is a party or by which the Company is otherwise bound. Except as set
forth on Schedule 4.9, no authorization, approval or consent, and no
registration or filing with, any governmental or regulatory official, body or
authority is required in  connection with the execution, delivery and
performance of this Agreement by any of the Sellers.


4.10          legal Proceedings


Except as set forth in Schedule 4.10, there is no (a) Legal Proceeding pending,
or to the knowledge of any Seller threatened, against, involving or affecting
any of the Sellers or any of their respective assets or rights; (b) judgment,
decree, Injunction, rule, or order of any Governmental Entity applicable to the
that has had or is  reasonably likely to have, either individually or in the
aggregate, a Business Material Adverse Effect; (c) Legal Proceeding pending or
threatened, against any of the Sellers that seeks to restrain, enjoin or delay
the consummation of this Agreement or any of the other Transactions or that
seeks damages in connection therewith; or (d) Injunction, of any type. For the
avoidance of any doubt, Fusion, Newco and each of their respective shareholders,
board of directors, officers, employees, agents or attorneys (each an
“Indemnified Party"), are hereby indemnified by each of the Sellers from and
against any and all claims, liabilities, obligations, costs and attorneys' fees
and held harmless In the event of the inaccuracy of the representation and
warranty contained In this Section. This provision is in addition to any other
remedy available to Purchasers and shall survive Closing for a period of two (2)
years.


4.11   licenses; Compliance with Regulatory Requirements.


(a)    NBS and the Business are and have been in compliance with, and not in
default under or in violation of, any applicable federal, state, local or
foreign law, statute, ordinance, rule, regulation, judgment, order, injunction,
decree or agency requirement of any Governmental Entity (collectively, “Laws"
and each, a  “Law"), except where such non-compliance, default or violation
would not reasonably be expected to have, individually or in the aggregate, a
Business Material Adverse Effect. Within the past three years, NBS has not
received any written notice or, to the knowledge of any Seller, other
communication from any Governmental Entity regarding any actual or possible
violation of, or failure to comply with, any Law, except as would
not  reasonably be expected to have, individually or in the aggregate, a
Business Material Adverse Effect.


(b)    Except as set forth on Schedule 4.11(b), NBS and the Business are in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, certificates,
approvals,  clearances, permissions, qualifications and registrations and orders
of any Governmental Entity, and all rights under any material contract with any
Governmental Entity, necessary for NBS to own, lease and operate its properties
and assets or to carry on its Business as it is now being conducted (the UNBS
Permits"), except where the failure to have any NBS Permits would not reasonably
be expected to have, individually or in the aggregate, a Business Material
Adverse Effect. All NBS Permits are valid and in full force and effect, except
where the failure to be in full force and effect would not reasonably be
expected to have, individually  or in the aggregate, a Business Material Adverse
Effect. NBS and the Business are in compliance in all respects with the terms
and requirements of such NBS Permits, except where the failure to be in
compliance would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect.
 
 
Page 14

--------------------------------------------------------------------------------

 


4.12          Brokers or Finders


Other than Jerry Salvi, no agent. broker, investment banker, financial advisor
or other entity is, will, or might be entitled, by reason of any agreement, act
or statement by any of the Sellers, or any of their respective officers,
employees, consultants or agents, to any financial advisory, broker's, finder's
or similar fee or commission, to reimbursement of expenses or to Indemnification
or contribution in connection with any of the Transactions, and each of the
Sellers agrees to pay all financial advisory, broker's, finder's or similar fee
or commission owed to Jerry Salvi upon Closing, and to indemnify and hold each
of the Purchasers harmless from and against any and all claims, liabilities or
obligations with respect to any fees, commissions, expenses or claims for
indemnification or contribution asserted by any person or Entity on the basis of
any act or statement made or alleged to have been made by any of the Sellers or
any of their respective officers, employees, consultants or agents.
 
4.13         Employment Agreements


There are no written employment agreements covering any employee(s) of the
Business.


4.14         Background of Kaufman


There are no civil, criminal, or regulatory infirmities or disqualifications in
the backgrounds of Kaufman  and/or Russell Markman that would require public
disclosure in Fusion's filings with, and in accordance with the rules and
regulations of, the SEC applicable to public disclosure relating to officers
and/or directors of public companies.


4.15         Leasehold Interests


(a)    NBS does not own any real property.


(b)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Business Material   Adverse Effect, (i) each material lease and
sublease (collectively, the "Company Real Property Leases") under which NBS or
the Business uses or occupies or has the right to use or occupy any material
real property (the "Company Leased Real Property") at which the material
operations of NBS or the Business are conducted as of the date hereof, is valid,
binding and in full force and effect, (ii) neither NBS nor the Business is
currently subleasing, licensing or otherwise granting any person the right to
use or occupy a material portion of a Company Leased Real Property that would
reasonably be expected to materially and adversely affect the existing use of
the Company Leased Real Property by the Company in the operation of its business
in the ordinary course thereon and (iii) NBS has not received written notice of
any uncured  default of a material nature on the part of NBS or the Business or,
to the knowledge of Sellers, the landlord thereunder, with respect to any
Company Real Property  lease, and to the knowledge of Sellers no event has
occurred or circumstance exists which, with the giving of notice, the passage of
time, or both, would constitute a material breach or default under a Company
Real Property lease. Except as would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect, NBS has a
good and valid leasehold Interest, subject to the terms of the Company Real
Property Leases, in each parcel of Company Leased Real Property, free and clear
of all Liens, encroachments, easements, rights-of-way, restrictions and other
encumbrances that do not materially and adversely affect the existing use of the
real property subject thereto by the owner (or lessee to the extent a leased
property) thereof In the operation of its business in the ordinary course. As of
the date hereof and the Closing Date, neither NBS nor the Business has received
written notice of any pending, and, to the knowledge of the Sellers, there is no
threatened, condemnation proceeding with respect to any Company Leased Real
Property, except such proceeding which would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect.
 
 
Page 15

--------------------------------------------------------------------------------

 


4.16         Title to Assets; Liens


Except as set forth on Schedule 4.16, NBS and/or ISG has good, valid and
marketable title to the assets used in the Business, free and clear of all
Liens. There are no developments, pending or threatened, affecting any of the
assets of NBS that might materially detract from their value, materially
Interfere with any present or intended use of such assets and/or impair the
value of the Transactions to Purchasers.


4.17         Employees


Set forth on Schedule 4.17, as may be updated to and including the Closing Date,
is a complete list of the employees of the Business. Except as set forth In
Schedule 4.17, the Business is not delinquent In payments to  any of its
employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by them to the date hereof, or for
amounts reimbursable to such employees.


4.18         Membership Interests


NBS is authorized to Issue membership interests in the amount currently issued
and outstanding. The issued and outstanding membership interests in NBS have
been duly and validly authorized and issued and are fully paid and
non-assessable and were not issued In violation of the preemptive or similar
rights of any person. There are no options, warrants or other securities
exercisable or convertible into membership interests of NBS and NBS has not
entered into any agreement or understanding to do so.


4.19         Employee Benefit Plans


(a)    Schedule 4.19 lists all material compensation or employee benefit plans,
programs, policies, agreements, arrangements, or other “employee benefit plans"
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA"), as well as all other arrangements not subject
to ERISA, providing cash- or equity­ based incentives, health, medical, dental,
disability, accident or life insurance benefits or vacation, severance,
retention, change in control, retirement, pension or savings benefits, that are
sponsored, maintained or contributed to by NBS or the Business or are for the
benefit of current or former employees or directors of NBS or the Business or
any other entity which would be aggregated with the Company and treated as the
same employer under Code Section 414(b) or (c) (an "ERISA Affiliate") (the
“company  Benefit Plans") or under which NBS, the Business or any ERISA
Affiliate may have liability.
 
 
Page 16

--------------------------------------------------------------------------------

 


(b)    Each Company Benefit Plan has been maintained, operated and administered
in all material respects in accordance with its terms and all applicable Laws,
including ERISA and the Code. Each Company Benefit Plan intended to be
"qualified• within the meaning of Section 401(a) of the Code is the subject of a
favorable determination letter from the Internal Revenue Service as to its
qualification or, if no such determination has been made, an application for
such determination is pending with the Internal Revenue Service and, to the
Company's knowledge, no event has occurred that would reasonably be expected to
result in the disqualification of such Company Benefit Plan.


(c)    No Employee Plan constitutes (i) a “multiemployer plan," as defined in
Section 3(37) or 4001(a)(3) of ERISA, (ii) a “defined benefit plan,” as defined
in Section 3(35), (iii) any other plan subject to Title IV of ERISA. No
liability under Title IV of ERISA has been Incurred by NBS or the Business that
has not been satisfied in full when due, and, to the knowledge of any of the
Sellers, other than routine claims for benefits, no condition exists that could
reasonably be expected to result in a material liability to NBS or the Business
under Title IV of ERISA. Full payment has been made of all amounts which NBS,
the Business or any ERISA  Affiliate is required to have paid as contributions
to or benefits under any Company Benefit Plan as of the end of the most recent
plan year thereof and there are no unfunded obligations under any Company
Benefit Plan  that have not been disclosed in writing prior to the Closing. All
contributions and contribution obligations have been reflected on the Unaudited
Financial Statements.


(d)   Consummation of the Transactions will not (i) entitle any current or
former employee, consultant, officer  or director of NBS or the Business to
severance, retention or change in control pay, unemployment compensation or any
other payment or (ii) accelerate the time of payment or vesting, or Increase the
amount, of compensation due any such current or former employee, consultant,
officer or director.


(e)    There are no material pending or, to the knowledge of any Seller,
threatened claims against, by or on behalf  of, or any Liens filed against or
with respect to, any of the Company Benefit Plans or otherwise involving any
Company Benefit Plan.


(f)     Neither NBS nor the Business is a party to any agreement, contract or
arrangement that could result, separately or in the aggregate, in the payment of
(a) any "excess parachute payments" within the meaning of Section 280G of the
Code, or (b) any amount that will not be fully deductible as a result of Section
162(m) (or any corresponding provision of state, local or foreign tax law).


(g)    No Company Benefit Plan provides benefits, including death or medical
benefits (whether or not insured),  with respect to current or former employees
or managers of NBS beyond their retirement or other termination of service,
other than (I) coverage mandated solely by applicable Law, (ii) death benefits
or retirement benefits  under any "employee pension benefit plan" (as defined in
Section 3(2) of ERISA), (iii) deferred compensation benefits accrued as
liabilities on the books of NBS or (iv) benefits the full costs of which are
borne by the current or former employee or director or his or her beneficiary.


(h)    Except as required by Section 4908B of the Code and Title I, Part 6 of
ERISA, there is no liability in respect of or any obligation to provide
post-retirement health and medical benefits for retired or former employees of
NBS or the Business. After the performance of any or all Transactions, the
Parent shall be responsible for providing continuation coverage required under
Section 4980B of the Code and Title I, Part 6 of ERISA to all former employees
of NBS or he Business who terminated employment on or before such date and to
all persons who are considered "M&A qualified beneficiaries" as defined under
Treas. Reg. Section 54.49808-9 in connection with this transaction.
 
 
Page 17

--------------------------------------------------------------------------------

 


(i)     Neither NBS, the Business nor any ERISA Affiliate has, since October 3,
2004, (I) granted to any Person an interest in a nonqualified deferred
compensation plan (as defined in Code Section 409A(d)(1)), which interest  has
been or, upon lapse of a substantial risk of forfeiture with respect to such
interest, will be subject to the tax  imposed by Code Section 09A(a)(1XB) or
(b)(4)(A), or (ii) modified the terms of any nonqualified deferred compensation
plan in a manner that would cause an Interest previously granted under such plan
to become subject to the taxes imposed by Code Section 409A. Further, no Person
had a legally binding right to an amount under a nonqualified deferred
compensation plan of NBS, the Business or any ERISA Affiliate prior to January
1, 2005 that Is subject to a substantial risk of forfeiture or a requirement to
perform future services after  December 31, 2004, which would subject such
Person to the taxes imposed by Code Section 409A.

4.20         Employment and Labor Matters


(a)    As of the date of this Agreement: (i) neither NBS nor the Business is a
party to or bound by any collective bargaining agreement, work rules or other
agreement with any labor union, labor organization, employee association, or
works council (each, a "Union") applicable to employees of NBS or the Business
("Company  Employees"), (ii) none of the Company Employees is represented by any
Union with respect to his or her  employment with the Company other Business,
(iii) to the Sellers' knowledge, within the past three years, no Union has
attempted to organize employees at NBS or the Business or flied a petition with
the National labor Relations Board seeking to be certified as the bargaining
representative of any Company Employees, (iv)  within the past three years,
there have been no actual or, to the Sellers' knowledge, threatened (A)
work  stoppages, lock-outs or strikes, (B) slowdowns, boycotts, handbilling,
picketing, walkouts, demonstrations,  leafleting, sit-Ins or sick-outs by
Company Employees, causing significant disruption to the operations of a
facility or (C) other form of Union disruption at NBS or the Business and (v)
except as would not reasonably  be expected to have, individually or in the
aggregate, a Business Material Adverse Effect, there is no unfair  labor
practice, labor dispute or labor arbitration proceeding pending or, to the
knowledge of the Sellers, threatened with respect to Company Employees.


(b)    Except for such matters that would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect: (i) NBS
and the Business are, and within the past three years have been, in compliance
with all applicable state, federal, and local laws respecting labor and
employment, including all Laws relating to discrimination, disability, labor
relations, unfair labor practices, hours of work, payment of wages, employee
benefits, retirement benefits, compensation, immigration, workers' compensation,
working conditions, occupational safety and health, family and medical leave,
reductions in force, plant closings, notification of employees, and employee
terminations and (ii) neither NBS nor the Business has any liabilities  under
the Worker Adjustment and Retraining Notification Act (the "WARN  Act") or any
state or local Laws  requiring notice with respect to such layoffs or
terminations.
 
(c)    To the knowledge of the Sellers, in the past three years, (I) no
Governmental Entity has threatened or initiated any material complaints,
charges, lawsuits, grievances, claims, arbitrations, administrative proceedings
or other proceeding(s) or investigation(s) with respect to NBS or the Business
arising out of, in connection with, or otherwise relating to any Company
Employees or any Laws governing labor or employment and (ii) no Governmental
Entity has issued or, to the Sellers' knowledge, threatened to issue any
significant citation,  order, judgment, fine or decree against NBS or the
Business with respect to any Company Employees or any Laws governing labor or
employment.
 
 
Page 18

--------------------------------------------------------------------------------

 


(d)    The execution of this Agreement and the consummation of the Transactions
will not result in any material breach or violation of, or cause any payment to
be made under, any collective bargaining agreement, employment agreement,
consulting agreement or any other employment-related agreement to which the
Company or the Business is a party.


4.21         Environmental Laws and Regulations


(a)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Business Material Adverse Effect:


(i)     there is no pending or, to the knowledge of the Sellers, threatened in
writing, claim, lawsuit, investigation or administrative proceeding against NBS
or the Business, under or pursuant to any Environmental Law, and neither NBS nor
the Business has received written notice from any person, including any
Governmental Entity, (A) alleging that NBS or the Business has been or is in
violation or potentially in violation of any applicable  Environmental Law or
otherwise may be liable under any applicable Environmental Law, which violation
or liability is unresolved or (B) requesting information with respect to matters
that could result In a claim of liability pursuant to applicable Environmental
Law;


(ii)    NBS and the Business are and have been in compliance with all applicable
Environmental Laws and with all permits, licenses and approvals required under
Environmental Laws for the conduct of their business or the operation of their
facilities;


(iii)   NBS and the Business have all permits, licenses and approvals required
for the operation of the businesses  and the operation of their facilities
pursuant to applicable Environmental Law, all such permits, licenses
and  approvals are in effect and, to the knowledge of the Sellers, there is no
actual or alleged proceeding to revoke, modify or terminate such permits,
licenses and approvals;


(iv)  to the knowledge of the Sellers, there has been no release of Hazardous
Materials at any real property  currently or formerly owned, leased or operated
by NBS or the Business in concentrations or under conditions or circumstances
that (A) would reasonably be expected to result in liability to the NBS or the
Business under any Environmental Laws or (B) would require reporting,
investigation, remediation or other corrective  or  response action by NBS or
the Business under any Environmental Law and that has not otherwise been
addressed through such reporting, investigation, remediation or other corrective
or responsive action by NBS or the Business; and


(v)    Neither NBS nor the Business is party to any order, judgment or decree
that imposes any obligations under  any Environmental Law and, to the knowledge
of the Sellers, has not, either expressly or by operation of Law, undertaken any
such obligations, including any obligation for corrective or remedial action, of
any other person.
 
 
Page 19

--------------------------------------------------------------------------------

 


(b)    As used In this Agreement:


(i)     "Environment" means the indoor and outdoor environment, including any
ambient air, surface water, drinking water, groundwater, land surface (whether
below or above water), subsurface strata, sediment, building, surface, plant or
animal life and natural resources.


(ii)    "Environmental Law" means any Law or any binding agreement issued or
entered by or with any Governmental Entity relating to; (A) the protection of
the Environment, including pollution, contamination, cleanup, preservation,
protection and reclamation of the Environment; (B) any exposure to or release or
threatened release of any Hazardous Materials, including investigation.
assessment, testing, monitoring, containment, removal, remediation and cleanup
of any such release or threatened release; (C) the management of any Hazardous
Materials, including the use, labeling, processing, disposal, storage,
treatment, transport or recycling of any Hazardous Materials and recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials; or (D) the presence of Hazardous Materials in any building, physical
structure, product or fixture.


(iii)   “Hazardous  Materials" means all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan, 40 C.F.R. § 300.5,  or defined as such
by, or regulated as such under, any Environmental Law, including any regulated
pollutant or contaminant (including any constituent, product or by-product
thereof), petroleum, asbestos or  asbestos-containing material, polychlorinated
biphenyls, lead paint, any hazardous, Industrial or solid waste, and any toxic,
radioactive, infectious or hazardous substance, material or agent.


4.22   Personal Property


Except as set forth on Schedule 4.22 and as would not reasonably be expected to
have, individually or in the aggregate, a Business Material Adverse Effect, NBS
has good title to, or a valid and binding leasehold interest in, all the
personal property owned or leased by it, free and clear of all Liens.


4.23   Insurance


Except for failures to maintain insurance that, individually or In the
aggregate, have not had and would not reasonably be expected to have a Business
Material Adverse Effect;


(a)    NBS maintains insurance coverage with reputable and financially sound
insurers. or maintains self-insurance practices, in such amounts and covering
such risks associated with the Business as are in accordance with customary
industry practice for companies engaged in businesses similar to that of NBS and
the Business; and


(b)    each of the insurance policies covering NBS and/or the Business (the
"Insurance Policies") is in full force and effect, all premiums due thereon have
been paid in full and NBS is in compliance in all material respect with the
terms and conditions of such Insurance policies.
 
 
Page 20

--------------------------------------------------------------------------------

 


4.24   Intellectual Property


(a)    Schedule 4.24 contains a true and complete list, as of the date hereof,
of all Intellectual Property rights to which NBS or the Business has an interest
that are the subject of any issuance, registration, certificate, application or
other filing by, to, or with any governmental Authority or authorized private
registrar, including registered trademarks. registered copyrights. issued
patents, domain  name registrations, and pending  applications for any of the
property rights described in the first sentence of the following subsection
("Company Intellectual Property Rights"), and any material unregistered Company
Intellectual Property Rights.


(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Business Material Adverse Effect, NBS owns or has a valid
right to use all patents, trademarks, trade names, service marks, domain names,
copyrights and any applications and registrations therefor, trade secrets,
know-how and computer software (collectively, "Intellectual Property Rights")
used in connection with and reasonably   necessary for the Business as currently
conducted. To the knowledge of the Sellers, neither NBS nor the  Business has
infringed, misappropriated or violated in any material respect any Intellectual
Property Rights of any third party except where such infringement,
misappropriation or violation would not, individually or in the aggregate,
reasonably be expected to have a Business Material Adverse Effect. To the
knowledge of the Sellers, no third party is infringing, misappropriating or
violating any Intellectual Property Rights owned or exclusively licensed by NBS
or the Business.


4.25   Material Contracts


Except as set forth in Schedule 4.25, as of the date hereof and the Closing
Date, neither NBS nor the Business is a party to or bound by any Contract that
(i) is a material contract(as such term is defined in Item 601(bX10) of
Regulation S-K promulgated by the SEC), (ii) would, after giving effect to the
Transactions, limit or restrict NBS or the Business or any successor thereto,
from engaging or competing in any line of business or in any geographic area
that it currently engages in or that contains exclusivity or non-solicitation
provisions with respect to customers, (iii) limits or otherwise restricts the
ability of NBS to pay dividends or make distributions  to its stockholders or
(iv) provides for the operation or management of any operating assets of NBS or
the Business by any person other than NBS or ISG (except as contemplated by this
Agreement). Each Contract of the type described in this Section 4.25, whether or
not set forth on Schedule 4.25 is referred to herein as a  “Company Material
Contract." In addition, any Contract that provides for the payment of $10,000 or
more, over the term of the Contract, shall be considered a Company Material
Contract. Each Company Material Contract is a valid and binding obligation of
NBS or the Business enforceable against it and, to the knowledge of the Sellers,
each other party thereto, in accordance with its terms (except that (i) such
enforcement may be subject  to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors' rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought) and, is in full force and effect, and NBS
has performed in all material respects all obligations required to be performed
by it to the date hereof under each Company  Material Contract and, to the
knowledge of the Sellers, each other party to each Company Material Contract has
performed in all material respects all obligations required to be performed by
it under such Company Material Contract, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Business
Material Adverse Effect. None of the Sellers has knowledge of, or has received
written notice of, any violation of or default under (or any condition which
with the passage of time or the giving of written notice would cause such a
violation of or default under) any Company Material Contract to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually  or in the aggregate,
reasonably be expected to have a Business Material Adverse Effect.
 
 
Page 21

--------------------------------------------------------------------------------

 


4.26         Provided Information


All written information concerning NBS and the Business that has been prepared
by or on behalf of NBS and that has been or will be provided to Purchasers in
connection with this Agreement or the Transactions, was or will be, at the time
made available, correct in all material respects and did not, at the time made
available, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were made.


4.27         Accuracy of Disclosure


As of the date hereof and as of the date of Closing, the representations and
warranties of each of the Sellers  herein, the Schedules hereto, all documents
and other papers listed therein or required to be delivered pursuant to this
Agreement, and all due diligence materials provided by or on behalf of any or
all of the Sellers are and shall be true, complete, correct and authentic. No
representation or warranty of any of the Sellers contained in this Agreement,
and, no document furnished by or on behalf of any of the Sellers pursuant to
this Agreement or in connection with the Transactions, contains or will contain
an untrue statement of a material fact or omits or will omit to state a material
fact required to be stated therein or necessary to make the statements made, in
the context in which made, not false or misleading.
 
ARTICLE V
REPRESENTATIONS  AND WARRANTIES OF FUSION
 
Each of the Purchasers, jointly and severally, hereby represents and warrants to
each of the Sellers as follows, it being understood that the representations and
warranties of Newco refer to a corporation to be formed  and such
representations and warranties will be true and accurate as of the Closing Date:
 
5.1           Organization and Qualification


Each of the Purchasers is a corporation duly Incorporated, validly existing and
in good standing under the laws  of the State of Delaware, has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted, and is duly qualified or licensed
and is in good standing to do business in each jurisdiction in which the
properties owned, leased or operated by it or the nature of its activities makes
such qualification necessary, except where the failure to so register would not
have a Fusion Material Adverse Effect.


5.2           Authorization and Validity of Agreement


Each of the Purchasers has all requisite corporate power and authority to enter
into this Agreement and to perform its obligations hereunder and to consummate
the Transactions. The execution, delivery and performance by each of the
Purchasers of this Agreement and the consummation of the Transactions have been
duly and validly authorized by all necessary corporate action on the part of
each of the Purchasers. This  Agreement has been duly executed and delivered by
each of the Purchasers and is a legal, valid and binding obligation of each of
the Purchasers enforceable against it in accordance with its terms, except (a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors' rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by applicable federal or state securities laws.
 
 
Page 22

--------------------------------------------------------------------------------

 


5.3           Brokers or Finders


No agent, broker, investment banker, financial advisor or other entity is or
will be entitled, by reason of any agreement, act or statement by Purchasers or
their respective officers, employees, consultants or agents, to any financial
advisory, broker's, finder's or similar fee or commission, to reimbursement of
expenses or to indemnification or contribution in connection with any of the
Transactions, and each of the Purchasers hereby indemnify and hold each of the
Sellers harmless from and against any and all claims, liabilities or obligations
with respect to any such fees, commissions, expenses or claims for
indemnification or contribution asserted by any entity on the basis of any act
or statement made or alleged to have been made by the Purchasers or their
respective officers, employees, consultants or agents.


5.4           No Approvals or Notices Required; No Conflict with Instruments


The execution, delivery and performance of this Agreement and the related
agreements by each of the Purchasers will not contravene or violate (a) any
existing law, rule or regulation to which either of them is subject, (b) any
judgment, order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority which Is applicable to
either of  the Purchasers, or (c) the Certificate of Incorporation or Bylaws of
either of the Purchasers; nor will such execution, delivery or performance
violate, be In conflict with or result in the breach (with or without the giving
of notice or lapse of time, or both) of any term, condition or provision of, or
require the consent of any other party to, any mortgage, Indenture, agreement,
contract, commitment, lease, plan or other instrument, document or
understanding, oral or written, to which either of the Purchasers is a party or
by which either of the Purchasers is otherwise bound. Except as set forth on
Schedule 5.4, no authorization, approval or consent, and no registration or
filing with, any governmental or regulatory official, body or authority is
required in connection with the execution, delivery and performance of this
Agreement by either of the Purchasers.


5.5            Legal Proceedings


Except as set forth in Schedule 5.5, there is no (a) Legal Proceeding pending or
threatened, against, involving or affecting either of the Purchasers or any of
their respective assets or rights; (b) judgment, decree, injunction, rule, or
order of any Governmental Entity applicable to the that has had or is reasonably
likely to have, either Individually or in the aggregate, a Fusion Material
Adverse Effect; (c) legal Proceeding pending or threatened against either of the
Purchasers that seeks to restrain, enjoin or delay the consummation of this
Agreement or any of the other Transactions or that seeks damages in connection
there with; or (d) injunction, of any type. For the avoidance of any doubt, each
of the Sellers and each of their respective shareholders, board of directors,
officers, employees, agents or attorneys (each an "Indemnified Party"), are
hereby indemnified by each of the Purchasers from and against any and all
claims, liabilities, obligations, costs and attorneys' fees and held harmless in
the event a Legal Proceeding is pending or threatened against any Indemnified
Party. This section shall survive Closing for a period of two (2) years.
 
 
Page 23

--------------------------------------------------------------------------------

 


5.6.           Fusion Stock


The Fusion Stock to be issued to the Members pursuant to the terms of this
Agreement has been duly authorized, and when issued upon payment of the agreed
upon consideration therefore, will be duly and validly issued, fully paid and
non-assessable, and will not be issued in violation of the preemptive or similar
rights of any stockholder.


5.7           SEC Filings


Fusion has a class of securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended  (the "Exchange Act"), and accordingly, files
quarterly, annual and current reports and other information with the SEC under
the Exchange Act (such reports and Information filed by Fusion with the EC for
the preceding 12 months being hereinafter referred to as the "SEC Reports").
Copies of all information filed by Fusion with the SEC, including the SEC
Reports, may be examined at the website of the SEC at www.sec.gov. Fusion has
filed all reports required to be filed by it under the Exchange Act and the SEC
Reports do not contain a misstatement of a material fact, omit to state a
material fact or omit to state any fact necessary to make the statements made
therein, in light of the circumstances under which they are made, not
misleading.


5.8           Accuracy of Disclosure


As of the date hereof and as of the date of Closing, the representations and
warranties of each of the Purchasers herein, the Schedules hereto, all documents
and other papers listed therein or required to be delivered pursuant to this
Agreement, and all due diligence ma1erials provided by or on behalf of each of
the Purchasers are and shall be true, complete, correct and authentic. No
representation or warranty of Purchasers contained in this Agreement, and, no
document furnished by or on behalf of either or both of them pursuant to this
Agreement or in connection with the Transactions, contains or will contain an
untrue statement of a material fact or omits or will omit to state a material
fact required to be stated therein or necessary to make the statements made, in
the context in which made, not false or misleading.


ARTICLE VI
ADDITIONAL COVENANTS AND AGREEMENTS


6.1           Confidentiality


(a)    Unless otherwise agreed to in writing by the Party disclosing the same (a
"Disclosing Party"), each party (a “Receiving Party”) will, and will cause its
officers, directors, employees, and agents (collectively referred to as such
party's "Representatives") to, (I) keep all Confidential Information (as defined
below) of the disclosing  party in strict confidence and not disclose or reveal
any such Confidential Information to any person or Entity other than those
Representatives of the receiving party who are participating in effecting the
Transactions or who otherwise need to know such Confidential Information, (ii)
use such Confidential Information only in  connection with consummating the
Transactions and enforcing the Receiving Party's rights hereunder, and (iii) not
use Confidential Information in any manner detrimental to the Disclosing Party.
In the event that a Receiving Party is requested pursuant to, or required by,
applicable law or regulation or by legal process to disclose any Confidential
Information of the Disclosing Party, the Receiving Party will provide the
Disclosing  Party with prompt notice of such request(s) to enable the Disclosing
Party to seek an appropriate protective order.
 
 
Page 24

--------------------------------------------------------------------------------

 


(b)    A Party's obligations hereunder will not apply with respect to
Confidential Information that (i) is disclosed to a third party with the
Disclosing Party's written approval, (ii) is required to be produced under order
of a  court of competent jurisdiction or other similar requirements of a
governmental agency, or (iii) is required to be disclosed by applicable law or
regulation. If a receiving party uses a degree of care to prevent disclosure of
the Confidential Information that is at least as great as the care it normally
takes to preserve its own information of a similar nature, it will not be liable
for any disclosure that occurs despite the exercise of that degree of care, and
in no event will a Receiving Party be liable for any indirect, punitive, special
or consequential damages. In the event this Agreement is terminated, each party
will, if so requested by the other party, promptly return or destroy all of the
Confidential Information of such other party, including all copies,
reproductions, summaries, analyses or extracts thereof or based thereon in the
possession of the receiving party or its Representatives.


(c)    For purposes of this Section 6.1, “confidential Information" of a party
means all confidential or   proprietary information about such party that is
furnished by it or its Representatives to the other party or the  other party's
Representatives, regardless of the manner in which it is furnished. Confidential
Information does not include, however, information which (i) has been or in the
future is published or is now or in the future is otherwise in the public domain
through no fault of the Receiving Party or its Representatives or is otherwise
required to be disclosed by law; (ii) was available to the Receiving Party or
its Representatives on a non-confidential basis prior to its disclosure by the
Disclosing Party; (iii) becomes available to the Receiving Party or its
Representatives on a non-confidential basis from a person or Entity other than
the Disclosing Party  or its Representatives who is not otherwise bound by a
confidentiality agreement with the Disclosing Party or its Representatives, or
is not otherwise prohibited from transmitting the information to the Receiving
Party or its Representatives, or (iv) is independently developed by the
Receiving Party or its Representatives through persons who have not had, either
directly or indirectly, access to or knowledge of such information. Nothing
contained in this Section 6.1 shall be construed to limit a Receiving Party's
right to independently develop or acquire products without use of the Disclosing
Party's Confidential Information.


(d)   Except as contemplated herein, or as may be required by applicable law, no
announcement or disclosure of this transaction, or matters related to this
transaction, shall be made by either Party without the prior written approval of
the other Party; provided, however, that nothing in the foregoing shall restrict
Fusion from making such disclosures as it reasonably deems necessary to comply
with its reporting obligations under the Exchange Act.


(e)    All prior agreements between the parties concerning or relating to
non-disclosure, confidentiality, or non-solicitation, including but not limited
to the Non-Disclosure Agreement previously signed by the Parties, shall remain
in full force and effect.


6.2           Cooperation Pending Closing.


From the Effective Date of this Agreement through the Closing, and with a view
towards consummation of the  Transactions and a smooth transition of managerial
and supervisory functions following the Closing, Sellers  agree to (a) discuss
with Purchasers material operational decisions relating to the Business, (b)
consider the advice and recommendations of Purchasers with respect to those
decisions, (c) allow Purchasers and their representatives access to the Business
with a view towards familiarizing themselves with day-to-day operations, (d)
maintain books and records of the Business in accordance with GAAP, (e) provide
Purchasers with regular  financial statements and access to the books and
records of the Business, and (f) provide Purchasers with operational and
managerial reports  concerning  the Business as may reasonably be requested by
Purchasers.
 
 
Page 25

--------------------------------------------------------------------------------

 


6.3           Operation of the Business


Notwithstanding the preceding Section 6.2, and except as provided otherwise
herein, during the period between the Effective Date and Closing, or if
applicable the termination of this Agreement as provided herein, NBS shall at a
minimum continue to operate its Business in the ordinary course consistent with
past practice and shall not, without the prior written consent of Purchasers:


(a)    Sell lease, assign, transfer or otherwise dispose of any of its material
assets.


(b)    Make any material capital business expenditures.


(c)    Create, incur, assume or suffer to exist, any business related mortgage,
pledge, lien, charge, security interest or encumbrance of any kind upon any of
its property, assets, income, or profits, whether now owned or hereafter
acquired.


(d)    Borrow funds.


(e)    Sell, assign, convey or transfer any assets material to NBS or the
Business other than inventory or other assets held for resale in the ordinary
course of business.


(f)     Issue, redeem. or repurchase any equity or debt securities.


(g)    Amend its Articles of Organization or Operating Agreement.


(h)    Enter into any agreement to do any of the foregoing.


(i)     Take any action that could reasonably be foreseen to diminish the value
of the Business, or could result in a Business Material Adverse Effect.


6.4           Organizational Integration


Following the Effective Date and prior to Closing, the Parties shall work
together in good faith to develop effective plans for the integration of the
organizations of NBS, the Business, and Purchasers into a common organization
(the "Integration Plan"), which Integration Plan shall not be implemented until
Closing, unless  otherwise agreed to by the Parties. Furthermore, the
Integration Plan shall be considered Confidential Information within the meaning
of Section 6.1 above. Immediately after Closing, all personnel included in the
Integration Plan shall become direct or indirect employees of Fusion, and shall
thereafter be entitled to such compensation and benefits as are typically
accorded to similarly situated employees of Fusion or as may otherwise be
dictated by this Agreement Purchasers shall advise Sellers at least 30 days
prior to Closing or any employee(s) of the Business who are not included in the
Integration Plan and who, therefore, will not be retained following Closing.
Nothing in the foregoing shall guarantee any employee of the Business continued
employment following the Closing, and Purchasers reserve the right to make all
decisions affecting personnel of the Business from and after the Closing.


 
Page 26

--------------------------------------------------------------------------------

 


6.5           Employment of Kaufman


At the Closing, Kaufman shall enter into an Employment Agreement in form and
substance reasonably acceptable to Purchasers and Kaufman which Employment
Agreement shall define the role and responsibilities of Kaufman and shall
Include those terms of employment described on Schedule 6.5, and, to the extent
not described on such schedule, compensation and benefits not to exceed Fusion's
current compensation and benefits structure for its executive officers.


6.6           No Solicitation or Acceptance of Proposals


Commencing upon the Effective Date and continuing until the Closing of the
transaction, none of the Sellers, including their respective directors,
officers, employees, representatives, members, managers, or other agents, shall,
directly or indirectly, enter into any discussion with, solicit or entertain
offers from, negotiate with or in any manner encourage, discuss, accept or
consider any proposal from any person or Entity other than Purchasers relating
to the purchase or sale of the Business, the equity or assets of NBS or ISG
and/or any interest therein (a "Proposal"). Each of the Sellers shall
immediately cease and suspend any existing activities, discussions, or
negotiations with any person or Entity (other than Purchasers) conducted
heretofore with respect to any Proposal. Sellers shall immediately advise Fusion
of the identity of any person or Entity who submits any Proposal or other
communication regarding a Proposal, and provide Fusion with a copy of the
submission.


6.7           Due Diligence


Closing of the transaction shall be subject to the satisfactory completion of
due diligence by Purchasers. Purchasers shall commence its due diligence
promptly following execution of this Agreement. Sellers shall provide Purchasers
and their representatives with access to the facilities, management, books and
records of NBS and the Business at all reasonable times upon reasonable notice;
and Purchasers agree to conduct due diligence in such a manner as to cause as
little interference with the operation of the Business as is practicable. In the
event that Purchasers determine not to proceed with the Transactions, and
therefore to terminate this Purchase Agreement based upon its due diligence
review, Purchasers shall so notify Sellers within three (3) business days of any
such determination, whereupon this Purchase Agreement shall cease to be of
further force or effect except as hereinafter set forth. In the event Purchasers
have not terminated this Agreement under this Section 6.7 prior to the later of
April 30, 2012 or delivery of the Audit (as hereinafter defined) (such later
date being referred to as the (“Outside Date"), Purchasers shall have no further
right to terminate this Agreement under this Section 6.7; it being understood,
however, that this provision shall not alter Purchaser's right to terminate this
Agreement in the event of a Business Material Adverse Effect or otherwise under
Section 9.1.
 
 
Page 27

--------------------------------------------------------------------------------

 


6.8           Audit of Books and Records


Closing of the Transactions shall be subject to the completion and delivery to
Purchasers of an audit (the "Audit") of the financial statements of NBS, ISG and
the Business, to the extent required by and under the applicable rules and
regulations of the SEC (the "Audited Financial Statements"), by an audit firm
acceptable to  Purchasers and their professional advisors, in their sole
discretion. Sellers shall use their best efforts to reasonably cooperate with
its audit firm and Purchasers in the conduct of the Audit. The Parties agree to
use their best efforts to cause the Audit to be completed on or before April 30,
2012, subject to an automatic extension to May 31, 2012, if necessary (as may be
further extended by mutual consent of the Parties, the "Audit Due Date").
Purchasers may terminate this Agreement within ten (10) business days following
receipt of the Audited Financial Statements in the event that (a) the Audited
Financial Statements are determined by Fusion's auditors not to be in compliance
with GAAP and/or the rules and regulations of the SEC applicable to Fusion, (b)
the filing of such Audited Financial Statements with the SEC could cause Fusion
to be out of compliance with its obligations under Federal securities laws
and/or (c) the financial condition and results of operations reported in the
Audited Financial Statements are materially and adversely different from
the  financial condition or results of operations reported in the Unaudited
Financial Statements. The Parties' obligations to pay the fees and expenses of
the Audit are set forth in Section 10.2 below.


6.9           Regulatory Approvals


Closing of the Transactions shall be subject to the Parties obtaining all
required regulatory approvals to enable Purchasers to own and operate the
Business post-Closing. The Parties shall cooperate and work together to obtain
such regulatory approvals and to transfer all transferable licenses to Fusion
and/or Newco or their affiliates, as appropriate. Each Party shall comply with
all reasonable requests of the other Party that are necessary to obtain such
regulatory approvals and/or to transfer licenses. The Parties' obligations to
pay the fees and expenses of the regulatory approvals process are set forth in
Section 10.2 below.


6.10          Third-Party Consents


Closing of the Transactions shall be subject to the Parties' obtaining all
required approvals for the assignment to Newco and/or Fusion, as necessary, of
agreements, contracts, commitments, leases, licenses, permits, or other
authorizations that may not be assigned without the consent of a third party
(“Third Party Consents"). Each Party shall comply with all reasonable requests
of the other Party, which are necessary to obtain such Third-Party Consents.


6.11          Commercially Reasonable Efforts


Each Party shall use its respective commercially reasonable efforts to satisfy
all conditions necessary for the completion of due diligence, the completion of
the Audit, the obtaining of the regulatory approvals, the obtaining of
third-party consents, satisfaction of all condition precedents to Closing, and
the Closing of the Transactions.


6.12          Further Assurances


Each of the Sellers, from time to time after the Closing, at Purchasers'
request, shall execute, acknowledge and deliver to Purchasers such other
instruments of conveyance and transfer, and will take such other actions and
execute and deliver such other documents, certifications and further assurances
as Purchasers may reasonably request in order to vest more effectively in
Purchasers, or to put Purchasers more fully in possession of the Interests and
the Business.
 
 
Page 28

--------------------------------------------------------------------------------

 
 
6.13          No Solicitation of Employees or Agents


Commencing on the Effective Date and continuing until the Closing or, in the
event the contemplated transaction is not closed, one (1) year following
termination of this Agreement, no Party to this Agreement shall, directly or
indirectly, solicit or advise an employee or agent of the other Party to
terminate his employment or agency with the other Party, or solicit or employ
said employee or agent to work in any capacity for that Party.


6.14          Obligations Post Closing


(a)    For three (3) years following Closing, none of the Sellers, including any
of their respective directors, officers, employees and agents, will, directly or
indirectly, on behalf of any other person or Entity, in any way or in any other
capacity, solicit any customer of NBS, ISG or the Business, including without
limitation calling  upon any such customer for the purpose of soliciting or
providing to such customer any products or services  which are the same as or
similar to those provided or intended to be provided by Fusion or its
affiliates.


(b)   As partial consideration for payment of the Purchase Price hereunder and
as a material inducement to Purchasers to consummate the Transactions, on or
before the Closing, Kaufman agrees to enter into a restrictive covenant
agreement with Purchasers on terms that are mutually agreeable to Purchasers and
Kaufman providing  that, for a period of three (3) years from Closing, he (i)
will not engage in or conduct. directly or indirectly, in any capacity, any
business activities that compete with the business of Fusion or its affiliates
within those states in which the Business is conducted or in which Fusion or its
affiliates currently or In the future have customers; and will not, directly or
indirectly, deliver service in any such state; and (ii) will not solicit
employees or agents of NBS, ISG, the Business or Fusion to leave the service of
NBS, ISG, the Business or Fusion, as the case may be; and (iii) will not solicit
customers of NBS, ISG, the Business or Fusion to divert their business away
from, or to reduce their level of business with, NBS, ISG, the Business or
Fusion.


6.15          Financing


The Parties understand and acknowledge that Purchasers' consummation of the
Transactions is subject to and dependent upon its ability to secure adequate
financing to pay the Purchase Price under this Agreement and the ISG Asset
Purchase Agreement, and provide for reasonable working capital needs following
the Closing, as  determined by Purchasers, through debt and/or equity financing
("Necessary  Funding"). Accordingly,   Closing of the Transactions shall, at all
times, be contingent upon Purchasers securing Necessary Funding; provided,
however, that in the event Purchasers have not secured commitments for Necessary
Funding prior to the expiration of 60 days following the Audit Due Date, any
Party may terminate this Agreement.


6.16          Registration of Fusion Stock


Fusion hereby agrees that, in the event it files a registration statement under
the Securities Act (other than on Form S-4, S-8 or any successor form) whereby
it seeks to register shares of its common stock on behalf of one or more third
parties, for resale, Fusion will include such of the Fusion Stock as Sellers
request for registration  in such registration  tatement; provided, however, (a)
the number of shares of Fusion Stock to be registered shall be subject to
cutback to the extent required by the SEC or a placement agent, (b) the costs
and expenses of such registration shall be borne by Fusion to the same extent as
Fusion bears the costs an, expenses of registration on behalf of other selling
shareholders, (c) Fusion shall have the right to withdraw any registration
statement referred to in this Section in its sole discretion, (d) the
registration rights provided herein shall not apply to the extent that the
Fusion Stock to be registered may be resold without registration and without
legend in accordance with the applicable requirements of the SEC, and (e)
Sellers' entitlement to the registration rights set forth in this Section shall
be subject to Sellers providing such Information as may reasonably be requested
by Fusion to enable Fusion to comply with its regulatory obligations in
connection with the registration for resale of the Fusion Stock.
 
 
Page 29

--------------------------------------------------------------------------------

 
 



  ARTICLE VII
INDEMNIFICATION
 
7.1            Indemnification by Sellers


(a)    From and after the Closing, each of the Sellers, jointly and severally,
shall defend, reimburse, indemnify and hold harmless each of the Purchasers and
its shareholders, directors, officers, employees and agents, (each such person
being referred to as a (“seller Indemnified Party") against and in respect of;


(i)     Any and all liabilities and obligations of any nature whatsoever,
relating to NBS and/or the Business that accrue prior to the Closing and are not
assumed by Purchasers in accordance with the terms of this Agreement.


(ii)   Any and all actions, suits, claims, or legal, administrative,
arbitration, governmental or other proceedings or investigations against any
Seller Indemnified Party, including but not limited to claims made by any
regulatory agency (each a "Proceeding"), to the extent that any such Proceeding
pertains to any occurrence, action, inaction or transaction occurring prior to
the Closing Date.


(iii)  Any and all damages, losses, deficiencies, liabilities, costs and
expenses incurred or suffered by any Seller Indemnified Party that result from,
relate to or arise out or (A) any misrepresentation, breach of warranty or
nonfulfillment of any agreement or covenant on the part of any of the Sellers
under this Agreement or from any misrepresentation in or omission from any
certificate, response to due diligence, schedule, statement, document or
instrument furnished by any of the Sellers pursuant hereto or in connection with
the negotiation, execution or performance of this Agreement or (B) the
information set forth on Schedule 4.11(b) to the extent that such information
pertains to any occurrence, action, inaction or transaction occurring prior to
the Closing Date.


(iv)  Any claim by any former officer, employee, or creditor of the Business
that pertains to any occurrence, action, inaction or transaction occurring prior
to the Closing Date.


(v)   Any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing or to the enforcement of this Section 7.1.


(vi)  Any and an matters for which indemnification Is to be provided by ISG or
any other "Seller" under the ISG Purchase Agreement.


 
Page 30

--------------------------------------------------------------------------------

 
 
(b)    Notice must be given within a reasonable time after discovery of any fact
or circumstance on which a  Seller Indemnified Party could claim indemnification
("Claim" or "Claims"). The notice shall describe the nature of the Claim, if the
Claim is determinable, the amount of the Claim, or if not determinable, an
estimate of the amount of the Claim. Each Seller Indemnified Party agrees to use
its reasonable best efforts to minimize the amount of the loss or injury for
which it is entitled to indemnification. The Sellers shall at all times have the
primary obligation of defending any Claim and shall pay all costs and attorneys'
fees associated therewith whether or not the action is brought directly against
a Seller Indemnified Party. The Seller Indemnified Party shall have the right to
select counsel to defend the Claim; provided that the identity of such counsel
is acceptable to Sellers and Sellers do not unreasonably withhold their consent
to such selection. Notwithstanding the foregoing, each Seller Indemnified Party
shall be entitled, at its cost and expense, to have counsel of its own choosing
assume the defense of such Claim against it.


(c)    No Claim for which Indemnification is asserted shall be settled or
compromised without the written consent of the Seller Indemnified Party, and
such consent shall not be unreasonably withheld.


(d)    A Claim shall be deemed finally resolved in the event a matter is
submitted to a court, upon the entry of judgment by a court of final authority.


7.2            Payment of Indemnification Obligation


Each of the Sellers, jointly and severally, agree to pay promptly to any Seller
Indemnified Party, the amount of all damages, losses, deficiencies, liabilities,
costs, expenses, claims and other obligations to which the foregoing indemnities
relate, including reasonable attorneys' fees. Purchasers may setoff any of
Sellers' indemnification obligations under this Agreement from any portion of
the Purchase Price (not including the Members' Note) following a favorable final
resolution per the dispute resolution procedure described in Section 7.1(d) and
the terms of the escrow Hold Back described in Section 2.3. Notwithstanding the
foregoing, Sellers shall not be obligated to pay indemnification to Purchasers
under this Section until such time as the aggregate amount due hereunder and
under Section 7.2 of the ISG Purchase Agreement is at least $100,000.00 (the
"Basket"), whereupon the entire amount of indemnification, without regard for
the Basket, shall be due and payable. The Sellers' indemnification obligations
under this Agreement are not limited by the amount of the escrow Hold Back
described in Section 2.4, above.


7.3            Other Rights and Remedies Not Affected


The indemnification rights of each Seller Indemnified Party under this Article
VII are independent of and in addition to such rights and remedies as Fusion,
Newco and the Seller Indemnified Party may have at law or in equity or otherwise
for any misrepresentation, breach of warranty or failure to fulfill any
agreement or covenant hereunder, including without limitation the right to seek
specific performance, rescission or restitution, none of which rights or
remedies shall be affected or diminished hereby.
 
 
Page 31

--------------------------------------------------------------------------------

 


7.4            Survival


Notwithstanding any right of any Party to investigate fully the affairs of the
other Party, Purchasers have the right to rely fully upon the representations,
warranties, covenants and agreements of Sellers in this Agreement or in any
Schedule, Exhibit, certificate or financial statement delivered pursuant hereto,
except to the extent  that Purchasers have actual knowledge to the contrary. All
such representations, warranties, covenants and agreements by Sellers shall
survive the execution and delivery hereof and the Closing hereunder and the
Seller Indemnified Party shall be indemnified in accordance with this Article
VII or other express provisions in this Agreement, and, except as otherwise
specifically provided in this Agreement, the obligations shall thereafter
terminate and expire at the end of the second (2"d) full year after the Closing
Date unless a claim has been asserted prior to that date.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


The respective obligations of Purchasers (see Section 8.1) and Sellers (see
Section 8.2) to consummate the Transactions are subject to the satisfaction at
or prior to the Closing Date of each of the following conditions:


8.1           Conditions Precedent to the Obligations of Purchasers


The obligation of Purchasers to consummate the Transactions is subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, unless waived by Purchasers in writing:


(a)    The representations and warranties of each of the Members and Sellers
contained in Sections 3 and 4 shall be true and correct in all respects as of
the date of this Agreement and on and as of the Closing Date, as though made on
and as of the Closing Date. Each other representation and warranty of the
Members and Sellers  contained in this Agreement shall, if specifically
qualified by materiality, be true and correct and, if not so qualified, be true
and correct in all material respects in each case as of the date of this
Agreement and on and as of the Closing Date, as though made on and as of the
Closing Date.


(b)    Each of the Sellers shall have performed In all material respects all
obligations and agreements, and  complied in all material respects with all
covenants and conditions, contained in this Agreement to be performed or
complied with by each of them prior to or on the Closing Date.


(c)    Sellers shall have delivered to Fusion (i) a certificate, dated the
Closing Date, signed on behalf of NBS by the Chief Executive Officer, and by
each of the other Sellers by a duly authorized person, certifying as to the
fulfillment of the conditions specified in Section 8.1, (ii) a certificate of
the Manager(s) of NBS, dated the Closing Date, certifying as to (A) the good
standing of NBS (with good standing certificate attached), (B)
due  authorization of this Agreement and the Transactions (with resolutions
attached), and (C) true and correct attached copies of the Articles of
Organization and Operating Agreement of NBS, and (iii) a certificate of the
Manager of NBS certifying, among other things the incumbency of all officers of
NBS and Sellers and NBS and Sellers having  authority to execute and deliver
this Agreement and the agreements and documents contemplated hereby and the
Transactions.


(d)    All Third Party Consents required under all Company Material Contracts or
otherwise hereunder are obtained and copies thereof delivered to Purchasers.


(e)    Except as set forth on Schedule 8.1(e), on or before the Closing, Sellers
shall have obtained a release and discharge of any and all liens (including
Tax  Liens), security interests, restrictions, defects and encumbrances  which
affect NBS or the Business, and shall provide Fusion with all UCC-3 forms where
applicable.
 
 
Page 32

--------------------------------------------------------------------------------

 
 
(f)    There shall not have been any material statute, rule, regulation, order,
judgment or decree proposed, enacted, promulgated, entered, issued, enforced or
deemed applicable by any foreign or United States federal, state or local
Governmental Entity, and there shall be no action, suit or proceeding pending or
threatened, which. in Fusion's reasonable judgment (I) makes or may make this
Agreement or any of the Transactions illegal, or imposes or may impose material
damages or penalties in connection therewith; (ii) otherwise prohibits or
unreasonably delays, or may prohibit or unreasonably delay Transactions; or
(iii) increases in any material respect the liabilities or obligations of
Purchasers arising out of this Agreement, or any of the Transactions.


(g)    Purchasers shall have made binding arrangements to complete its
acquisition of the assets of ISG pursuant to the ISG Purchase Agreement,
contemporaneous with the Closing of the Transactions.


(h)    Purchasers shall not have terminated this Agreement under Section 6.7,
above, based upon their due diligence review.


(i)     No party shall have terminated this Agreement under Section 6.15, above,
due to the inability to secure Necessary Funding.


(j)     Kaufman shall have entered Into the Employment Agreement contemplated by
Section 6.5 above.


(k)    Purchasers shall not have terminated this Agreement under Section 6.8,
above, due to the Audit.


(l)     Kaufman shall have executed and delivered the restrictive covenant
agreement contemplated by Section 6.14.


(m)   To the  extent it is reasonably determined by Fusion to be legally
required, Kaufman shall have delivered to Fusion a spousal consent to the
Transactions sufficient to comply with the laws of the State of New Jersey.


(n)    There shall be no Excluded Liabilities which NBS, the Business or
Purchasers remain liable to pay after the Closing.


(o)    All consents to contracts required in connection with the consummation of
the Transactions shall have been received and delivered to Fusion.


(p)    Since the date hereof, nothing shall have occurred, and Purchasers shall
not have become aware of any circumstance, change or event having occurred prior
to such date, which individually or in the aggregate. has had or, in the
reasonable judgment of Purchasers, could be expected to have, a Business
Material Adverse Effect or a Material Adverse Affect on (i) the Transactions or
Purchaser's liabilities or obligations with respect to such Transactions; or
(ii) the business or prospects of NBS, the Business or Fusion (including any
potential change or event disclosed on any Schedule which, subsequent to the
date hereof, actually occurs).


(q)    All approvals and consents by any Governmental Entity required in
connection with the consummation of the Transactions shall have been obtained
and shall be in full force and effect and delivered to Purchasers; all filings
with any Governmental Entity, as are required in connection with the
consummation of such transactions, shall have been made; and all waiting
periods, if any, applicable to the consummation of such transactions imposed by
any Governmental Entity shall have expired.
 
 
Page 33

--------------------------------------------------------------------------------

 


(r)    All actions, proceedings, instruments and documents required to carry out
the Transactions or incidental hereto and all other related legal matters shall
have been reasonably satisfactory to and approved by counsel for Purchasers, and
such counsel shall have been furnished with such certified copies of such
corporate actions and proceedings and such other instruments and documents as
such counsel shall have reasonably requested.


8.2           Conditions Precedent to the Obligations of Sellers


The obligations of each of the Sellers to consummate the Transactions are also
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, unless waived by each of the Sellers:


(a)    The representations and warranties of Purchasers contained herein shall
be true and correct In all respects as of the date of this Agreement and on and
as of the Closing Date, as though made on and as of the Closing Date.  Each
other representation and warranty of Purchasers contained in this Agreement
shall, if specifically qualified by materiality, be true and correct and, if not
so qualified, be true and correct in all material respects in each case as of
the date of this Agreement and on and as of the Closing Date, as though made on
and as of the Closing Date.


(b)    Each of the Purchasers shall have performed in all material respects all
of their respective obligations and agreements, and complied in all material
respects with all covenants and conditions, contained in this Agreement to be
performed or complied with by Purchasers prior to or on the Closing Date.


(c)    Each of the Purchasers shall have delivered to Sellers a certificate,
dated the Closing Date, signed on behalf of its Chief Executive Officer
certifying as to the fulfillment of the conditions specified in this Section
8.2, including, among other things, the incumbency of each officer of Fusion and
Newco having authority to execute and deliver this Agreement and the agreements
and documents contemplated hereby and the Transactions.


(d)    All actions, proceedings, instruments and documents required to carry out
the Transactions or incidental hereto and all other related legal matters shall
have been reasonably satisfactory to and approved by counsel for Sellers, and
such counsel shall have been furnished with such certified copies of such
corporate actions and proceedings and such other instruments and documents as
such counsel shall have reasonably requested.


(e)    There shall not have been any material statute, rule, regulation, order,
judgment or decree proposed, enacted, promulgated, entered, issued, enforced or
deemed appreciable by any foreign or United States federal, state or local
Governmental Entity, and there shall be no action, suit or proceeding pending or
threatened, which, in Sellers' reasonable judgment (i) makes or may make this
Agreement or any of the Transactions illegal, or imposes or may impose material
damages or penalties in connection therewith; (ii) otherwise prohibits or
unreasonably delays, or may prohibit or unreasonably delay Transactions; or
(iii) increases in any material respect the liabilities or obligations of
Sellers arising out of this Agreement, or any of the Transactions.
 
 
Page 34

--------------------------------------------------------------------------------

 


(f)     Since the date hereof, nothing shall have occurred, and Sellers shall
not have become aware of any circumstance, change or event having occurred prior
to such date, which individually or in the aggregate, has had or, in the
reasonable judgment of Sellers, could be expected to have, a Fusion Material
Adverse Effect or a  Material Adverse Affect on the Transactions or Seller's
liabilities or obligations with respect to such Transactions.
 
ARTICLE IX
TERMINATION
 
9.1            Termination by Purchasers


In the event any of the conditions contained in Section 8.1 are not fully and
completely satisfied as of the Closing Date, and the conditions shall not have
been expressly waived in writing by Purchasers, this Agreement shall terminate
upon notice by Purchasers to Sellers. In addition, Purchasers shall have the
right to terminate this Agreement as provided in Sections 6.7, 6.8 and 6.15,
above.


9.2            Termination by Sellers


In the event any of the conditions contained in Section 8.2 are not fully and
completely satisfied as of the Closing Date, and the conditions shall not have
been expressly waived in writing by Sellers, this Agreement shall terminate upon
notice by Sellers to Purchasers. In addition, Sellers shall have the right to
terminate this Agreement (a) In the event of termination of the ISG Purchase
Agreement and/or (b) as provided in Section 6.15, above.




9.3            Effect of Termination


In the event of termination of this Agreement pursuant to this Article 9, this
Agreement, except as to the provisions of this Agreement which shall expressly
survive any termination, shall become void and of no effect with no liability on
the part of any party hereto; provided, however, except as otherwise provided
herein, no such termination shall relieve any party hereto of any liability or
damages resulting from any willful or intentional breach of this Agreement,
including, without limitation, a Party's refusal to consummate the Transactions
without legal justification. Notwithstanding the foregoing, In the event that
all of the conditions precedent set forth in Section 8.1 have been satisfied or
waived by the Purchasers and this Agreement has not otherwise been terminated in
accordance with its terms, and Purchasers refuse or otherwise fail to purchase
the Interests and otherwise consummate the Transactions, without legal
justification, Fusion shall issue to the Members, as their respective interests
may appear, as liquidated damages, Fusion Stock having an aggregate market value
of $500,000. The number of shares of Fusion Stock shall be calculated and paid
based upon the average closing price of the shares of Fusion Stock for fifteen
(15) trading days immediately preceding the date the last condition precedent to
be satisfied under Section 8.1 has been satisfied or waived.
 
 
Page 35

--------------------------------------------------------------------------------

 


ARTICLE X
MISCELLANEOUS


10.1          No Waiver, Survival of Representations, Warranties, Covenants and
Agreements


The respective representations and warranties of the Parties contained herein,
or in any schedule or certificate or other instrument delivered pursuant hereto
prior to or at the Closing, shall not be deemed waived or otherwise affected by
any investigation made by any Party hereto or any knowledge of any Party for
whose benefit such representations and warranties are made. The respective
covenants and agreements of the Parties contained herein which are to be
performed after the Closing shall survive the Closing Date and shall only
terminate in accordance their respective terms.


10.2          Expenses


Each of the Parties shall bear its own costs and expenses associated with its
completion of due diligence and the other activities contemplated by this
Purchase Agreement; provided, however, that (a) Fusion and Sellers shall equally
split and pay the expenses associated with the  Audit, unless the Audit cannot
be completed or the  Audit Indicates that the  financial condition of the
Company is materially different from that represented by Sellers, in which case
the expenses of the Audit shall be paid entirely by Sellers; and (b) Fusion
shall pay all costs associated with obtaining the regulatory approvals
contemplated by Section 6.9 above. Except as aforesaid, expenses of NBS or the
Business incurred as a part of this transaction shall not be considered incurred
in the normal course of business and shall be discharged at or prior to Closing
or shall cause a corresponding adjustment to the Purchase Price.


10.3          Remedy


Sellers acknowledge that the Business is unique and the Purchasers would
experience significant difficulty in identifying and acquiring a similar
business which to acquire. Accordingly, in addition to any other remedy
available to Purchasers, each of the Sellers agrees that Purchasers may invoke
any equitable remedy to enforce performance hereunder, including, without
limitation, the remedy of specific performance.


10.4          Notices


(a)    All notices, requests, demands, waivers and other communications required
or permitted to be given under this Agreement shall be In writing and shall be
deemed to have been duly given if delivered personally (by courier service or
otherwise), or mailed (certified or registered mail with postage prepaid  and
return receipt requested), or  sent by  confirmed facsimile, as follows:



 
Notice to Purchasers:
Fusion Telecommunications International, Inc.
Attn.:  President
420 Lexington Avenue, Suite 1718
New York, NY   10170
Facsimile No.: (212) 972-7884
       
Notice to NBS:
Network Business Systems, LLC
Attn.: Jon Kaufman
155 Willowbrook Boulevard, 2nd Floor
Wayne, NJ 07470
Facsimile No.:(973) 638-2199

 
 
Page 36

--------------------------------------------------------------------------------

 
 

 
Notice to Sellers (other than NBS):
Jonathan Kaufman
155 Willowbrook Boulevard, 2nd Floor
Wayne, NJ 07470
Facsimile No.: (973) 638-2199



(b)    Notwithstanding the foregoing, notices to Sellers and Purchasers may be
contained in a single notice to all of them, respectively.


(c)    Any such notice shall be deemed to have been given (i) upon actual
delivery, if delivered by hand; (ii) on the following business day, if delivered
by same-day or overnight courier service; (iii) on the third (3rd) business  day
following the mailing of such notice by certified or registered mail; and (iv)
upon sending such notice, if  sent via facsimile with transmission receipt
confirmation.


10.5          Entire Agreement


This Agreement (including the Schedules and Exhibits and other documents
referred to herein) constitutes the entire agreement between the parties with
regard to the subject matter hereof, and supersedes all prior agreements and
understandings, oral and written, between the parties with respect to the
subject matter hereof.


10.6          Assignment; Binding Effect; Benefit


Neither this Agreement nor any of the rights, benefits, or obligations hereunder
may be assigned by any Party  (whether by operation of law or otherwise) without
the prior written consent of the other Party. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by the Parties and their respective successors and assigns.


10.7          Amendment


This Agreement may not be amended except by an instrument in writing signed by
or on behalf of each of the Parties hereto.


10.8          Headings


The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.


10.9          Counterparts; Facsimile/Email Signatures


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original. and all of which together shall be deemed to
be one and the same instrument. This Agreement may be executed and delivered by
facsimile or email signature.
 
 
Page 37

--------------------------------------------------------------------------------

 


10.10        Governing Law and Venue


To the extent that the General Corporation Law of the State of Delaware (the
“DGCL") purports to apply to this Agreement, the DGCL shall apply. In all other
cases, this Agreement and any and all matters arising directly  or indirectly
herefrom shall be governed by and construed and enforced in accordance with the
Internal laws of the State of New York applicable to agreements made and to be
performed entirely in such state, without giving effect to the conflict or
choice of law principles thereof. For all matters arising directly or indirectly
from this Agreement ("Agreement Matters"), each of the parties hereto hereby (a)
irrevocably consents and submits to the sole exclusive jurisdiction of the
United States District Court for the Southern District of New York and any state
court in the State of New York that Is located in New York County (and of the
appropriate appellate courts from any of the foregoing) in connection with any
legal action, lawsuit, arbitration, mediation, or other legal or quasi legal
proceeding (“Proceeding") directly or indirectly arising out of or relating to
any Agreement Matter; provided that a party to this Agreement shall be entitled
to enforce an order or judgment of any such court in any United States or
foreign court having jurisdiction over the other party, (b) irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such Proceeding in any such
court or that any such Proceeding which is brought in any such court has been
brought in an Inconvenient forum, (c) waives, to the fullest extent permitted by
law, any Immunity from jurisdiction of any such court or from any legal process
therein, (d) irrevocably waives, to the fullest extent permitted by Jaw, any
right to a trial by jury in connection with a Proceeding, (e) agrees not to
commence any Proceeding other than in such courts, and (f) agrees that service
of any summons, complaint, notice or other process relating to such Proceeding
may be effected in the manner provided for the giving of notice as set forth in
herein.


10.11       Joint Participation In Drafting this Agreement


The parties acknowledge and confirm that each of their respective attorneys have
participated jointly in the drafting, review and revision of this Agreement and
that it has not been written solely by counsel or one party and that each party
has had the benefit of its independent legal counsel's advice with respect to
the terms and provisions hereof and its rights and obligations hereunder. Each
party hereto, therefore, stipulates and agrees that the rule of construction to
the effect that any ambiguities are to be or may be resolved against the
drafting party shall not be employed in the interpretation of this Agreement to
favor any party against another and that no party shall have the benefit of any
legal presumption or the detriment of any burden of proof by reason of any
ambiguity or uncertain meaning contained in this Agreement.


10.12        Severability


The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


10.13        Enforcement


The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement initially in accordance with the provisions of Section 10.10
above, but to the extent that the courts of exclusive jurisdiction cannot issue
an effective order of injunction or specific enforcement. then in any court of
competent jurisdiction. The provisions of this Section shall be in addition to
any other remedy to which they are entitled at law or in equity.
 
 
Page 38

--------------------------------------------------------------------------------

 


10.14        Attorneys' Fees and Costs


Unless expressly set forth in the Agreement, if any action or other proceeding
is brought for the enforcement  or interpretation of this Agreement, or because
of any alleged dispute, breach or default in connection with any of the
provisions of this Agreement, the successful or prevailing Party shall be
entitled to recover reasonable attorneys' fees and other costs incurred in that
action or proceeding (including, without limitation, reasonable  attorneys' fees
and costs incurred in all appellate proceedings), in addition to any other
relief to which it may be entitled.


10.15        Delays and Omissions


No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon  any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore  or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective  only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.


10.16        Securities Legends


FOR RESIDENTS OF ALL STATES:  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF
ANY   STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE  REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS  PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE  THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR  AN INDEFINITE
PERIOD OF TIME.
 
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER   REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS  TERM SHEET. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


10.17        Representation by Counsel


Each Party represents and warrants to the other that it has consulted with and
has been represented by the attorney and accountant of its choosing with
reference to this Agreement and the transactions contemplated herein.
 
 
Page 39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
[img007.jpg]
 
 
 
Page 40

--------------------------------------------------------------------------------

 


SCHEDULE A
 
MEMBERSHIP INTERESTS
 
 
Name and Address of Member
Percentage Ownership of
Interests
Jon Kaufman
15%
LK Trust
85%
TOTAL
100%



 
 
 
 
Page 41

--------------------------------------------------------------------------------

 
 
Schedule 2.3(b)
 


Co-Lo facilities Space Agreements:
Telx- 60 Hudson NY, NY; 56 Marietta, Atlanta, GA; 36 NE 2"d St., Miami, FL
Zayo- 165 Halsey St, Newark, NJ
Tishman Realty- 165 Halsey St, Newark, NJ
Verizon - Little Ferry Central Office
 
All costs and agreements covering all voice and data services and circuits
supporting the Business
 
All Governmental and quasi-governmental reporting and remittance requirements
related to the operations of the business and the authorities listed in schedule
2.8(e) below.
 
Non-Standard  Customer Contracts:
MST Acquisition Group LLC (wholesale agreement)
 
Supplier List (each supplier may have multiple accounts):


Abovenet
Global Crossing
PCCW Global Limited
Appletree
GTT
Reliance
Alpheus
Hibernia Atlantic
Sidera
ATL Communications
Host.net
Syniverse
AT&T
Hurricane
Tel-X
 
Atantic Metro
Hutchison Global
Communication
 
Time Warner
Bandcon
iNetworks
Transbeam
Bearhill
lnternap
Verizon
Bell Canada
lntrado / E911
Verizon Core
Broadview
lpnetzone
Verizon DSL
Centurylink
level 3
Verizon MCI International
Cooperative
Megapath
Verizon Business
Comcast
Metcom Network Services
Wave 2 Wave
Earthlink
Metro Optical
Windstream
FiberTech
New England Fiber Inc
Windstream
FPL Fibernet
Nitel
XO Communications
Frontier
Paetec
Zayo Bandwith
 
Neustar
Zayo Colocation

 
Agent Agreements:
 

3D COMMUNICATIONS FAHEEM BILAL QUICKCONNECT.COM 3D MANAGEMENT FICOTEL
CORPORATION QUOTE COLO 3ACOMM  FIVE RIVERS IT INC. R & L SERVICE CONSULTANTS 4
CCORE FLAT RATE TELEPHONE R PULLMAN DBA TELEDYNAMICS A PLUS TELECOM CORPORATION
FLAVINE IT SYS/DON’T WORRY INC  RADIUS NETWORKS, LLC A.S.K. TECHNOLOGIES FRANCIS
J. LANZEITA RAM COMMUNICATIONS ABADI GAP VOICE SERV LTD  FRONTDESK, INC. RAMESYS
ACCESS COMMUNICATIONS INC FUNDS 2 SHARE RAY ACCESS IT, LLC  G. WAGNER DBA
DISCOVERY COMM. RAYMOND LALLKISSOON

 
 
Page 42

--------------------------------------------------------------------------------

 
 
ACCESS MARKETING & DATA INC.
GAIN COMMUNICATIONS, INC
RELIABLE COMMUNICATIONS, LLC
ADAM FARCIANO
GARY J BERENFELD
RESOURCE C.DM MUNICATIONS, INC
ADVANCED TECHNOLOGY CONSULTING
GENESIS NETWORKS INC
RETTRE ON SPENDING INC
ADVANCED TELCO SERVICES, INC
GLOBAL INTEGRATED SOURCE, LLC
RICHARD HELMS
ADVANCED WIRELESS COMM.
GLOBALNET COMMUNICATIONS, INC
RICHARD J. ROONEY
AL PREZIOSA
G-ONE, INC.
RICHARD L ADAMS
ALAN FISHBEIN
GOTHAM TELECOM
RIVERBEND MANAGEMENT
ALL BUSINESS SOLUTIONS
GRACE LEVIN
ROBERT A LEHTINEN
ALL CLEAR COMMUNICATIONS
GRAVITY SYSTEMS INC
ROBERT C. OPPERMAN, JR.
ALLCONNEX
GREGG PERSKY
ROBERT KOSCULSZKA
ALLIANEX, LLC
GROVER C AMIE
ROBERT A. SIEFERT
ALLIEO COMMUNICATIONS
GRYPHONE  TELECOM CONSULTANTS
ROBERT ZAVIS
ALPHA OMEGA TELECOM. INC.
HIDALGO COMMUNICATIONS -NJ LLC
RONALD ADAMS
AMERICAN BUSINESS COMM., INC
HILLTOP TECHNOLGIES, LLC
ROSE MARIE BUZAKO
AMES, INC
HORIZON TELECOMMUNICATIONS INC
ROY M. BUHR DBA MCC SERVICES
AMPOL HOLDINGS, INC
HOSPITALITY TELECOM, INC
RTNS INC.
ANCHOR CONSULTING
IAT, UC DBA ONETEL
RUMSON MEDIA CORP/RUMSON VIDEO
ANDOVER SOLUTIONS LLC
ICCS & CO. LLC
RWR TELECOM
ANDRES COLLAZOS
IFL INTERNATIONAL, INC
RYAN SARNATARO
ANJ COMMUNICATIONS
INDUSTRIAL PRODUCTS AND SVCS
S/CM VOIP, LLC
ANTHONY LOCARAO
INFOHIGHWAY
SANBAR CONSULTING INC
ANTHONY MELANCOM
INNOVATIVE COMMUNICATIONS, INC
SANZ PROFESSIONAL GROUP, INC,
ARTHUR LITTMAN
INNOVATIVE MARKETING, INC
SAVANT
ASHER FORST
INNOVATIVE TELECOM SOLUTIONS
SAVANT SOLUTIONS
ASSOC NTWK MGMT & AFFILLIATES
INTEGRATED MINDS LLC
SCHAFER MANAGEMENT
ATAC
INTEGRATED TELECOMMUNICATIONS
SECURE PATH NETWORKS
ATC VOICE/DATA, INC.
INTELECOM, INC
SELECT COMMUNICATIONS
 ATEL COMMUNICATIONS
INTELENETCOMMUNICATIONS INC
SHANNON C KEENE
AUDIO GRAPHIC SERVICES
INTELISYS COMMUNICATIONS, INC
SHIRLEY D CABSLDO
AVC CONSULTING
INTERNET AREA NETWORK, INC
SIGNAL ACCESS INTERNATIONAL
BAR ONE TELCOMM CORP
INTERNET GLOBAL CORPORATION
SILENT PARTNER TELECOM, INC
BAROAN TECHNOLOGIES
INTERNET RETIREMENT ALLIANCE
SIRCDIAN NETWORKS
BARRY BELLIN (IN-HOUSE REP)
ISG METRO
SKYBUSINESS INC.
BENJAMIN TURNER
1SPBX
SLS TELECOMMUNICATIONS, LLC
BERGEN BUSINESS TELEPHONE
ITC- INDEPENDENT TELEPHONE CON
SMARTEL CORPORATION
BIARS DAVIS AND ASSOCIATES
ITD SOLUTIONS
SMART-GUYS.COM, LLC
BILL SCHMALL (IN HOUSE REP)
J & R TELECOMMUNICATIONS INC
SOLOMON'S WITT
BISPAY INC
J FALLON INC
SOLVEFORCE.COM
BITCOM, LLC
JACKIE GALVAN (IN-HOUSE REP)
SPECIALIZED FINANCIAL SVCS INC
BIZUNK, INC
JACKSTER PROPERTIES, LLC
STACFY FURAMA
 BOBY’S & ASSOCIATES
JAMES J. COLEMAN
STANLEY DZIEOZIC
BP INNOVATIONS INC
JAMES TWAY
STEALING CAPITAL
BAET A. COOKSEY
JAYSON PFEFFER
STEW PRICE
BRET A. COOKSEY
JEFFREY A. KNIGHT
STEVENS COMMUNICIATONS
BRIDGE COMMUNICATIONS CORP
JERAY COLATRELLA(IN-HOUSE REP)
STEWKRELL TRAD. (REFERRAL REP)
BRIDGEVINE, INC
JIM TEL LLC.
STRAJTSHOT
BUSINESS BUILDERS, INC
JIM CONSULTING INC
STRATEGIC ADVISORS GROUP LTD
BUSINES5 MANAGEMENT SOLUTIONS
JNP CONSULTANTS
STRATEGIC PRODUCTS & SERVICES
BUSINESS SOLUTIONS ENTERPRISES
JOEL LEVINE
STREAMLINE TELECOM LLC
CALVIN O TONONI
JOE'S SHOW
SUPPLY CONNECTION INC

 
 
Page 43

--------------------------------------------------------------------------------

 
 

CAMPUS TELEVIDEO JOHN F MCDEVITT SYNERGY TELECOMMUNITIONS INC CARBON TECH JOHN
GIAMBALVO TALK TIME INC CAROLINA TEL, INC JOHN MAUCHLY TARIFF MANAGEMENT
CONSULTANTS CCG JOHN RUIZ TATOH COMMUNICATION NETWORKS CDS JOHN THORN TAURAX
SYSTEM & SERVICES CELERITY WIRELESS INC JOHN W. MAJOR TC MARKETING CORPORATION
CELLULAR INTERACTIVE JOHN YACHNUR III TECH SERVANT INC CGA BENEFITS, INC JON
ESKIN TECHNICAL INTEGRATION SERVICES CHARLES E DEMARCO JOSEPH ROMEO DBA RAZY
DAYZ IND TEL-AFFINITY CORP CHEM INTERNATIONAL INC JUAN DAVID RENAO TELARUS INC
CHERYL REICHICK KENNETH JURCICH TELCOMAVEN CONSULTING L.P. CHOICE COMMUNICATIONS
KIDS SAFETY NETWORK TELCORP INTERNATIONAL CITY YEAR SAN JOSE/SILICON VAL KRISTI
POPE MEDICAL FUND TELECOM BROKERAGE HOUSE LLC CLEAR TELECOMMUNICATIONS INC KSN
MASTER AGENT TELECOM BROKERS - USA CLOUD-COM ENVISION, LLC L.B. CONSULTING
TELECOM BUYER CMS LANCASTER COMMUNICATIONS GROUP TELECOM CONSULTANTS LLC CNN
CAPITAL  VENTURES CORP. LAIRY SHAW / LD RESELLER TELECOM DATA SERVICE COLOCATION
AMERICA INC LCA & ASSOCIATES TELECOM MARKETING, INC COMM. BUSINESS SERVICES, INC
LEANN A PHENNICIE TELECOM SOLUTIONS MANAGEMENT COMMON SENSE TECHNOLOGIES LLC LEF
BRADFORD TELE-CONSULT ASSOCIATES COMMUNICATION NETWORK SOLUTION LEWIS KRONGOLD
TELEDOMANI INC COMPLETELY WIRED, LLC LIVE CIRCUIT LLC TELEGRATION, INC
COMPUHELP, INC LOCATION DEVELOPMENT LLC TELEMETRICS COMMUNICATIONS INC COMPUTEL
COMMUNICATIONS SYSTEM LOGICVIEW CORPORATION TELE-NET TECHNOLOGIES CORP COMPUTAS
INC LOS ALTOS NETWORK TELEPHONE SAVINGS CLUB OF AMER COMSERV LOUIS AMSTERDAM
TELEPHONE SYSTEM BROKERS CONNECT 2 BENEFIT LLC LYNDA WOLF TELEPHONE TECHNOLOGIES
LLC CONSULTEDGE, INC MAC CONSULTING GROUP DBA SAC TELEPOWER CORPORATION CONTACT
COMMUNICATIONS MALIBU COMMUNICATIONS TELESOURCE CONSULTING, LLC CONTINUITY PLUS
COMMUNICATIONS MANAGED CONCEPTS, LLC TELEVERGR INC CONVERGED ACCESS LLC MARC
REINSTEIN TEL-MEDIA CONVERGED NETWORK SERVICES GRP MARIA MATTENA TELSPAN
INTERNATIONAL LTD CORNERSTONE CHAPEL MARK S. VALDEZ THE ACTEVA GROUP, INC CORP.
COMMUNICATION CONCEPTS MARKET DIRECT LLC THE FORCE DISTRIBUTOR CORPORATE COMM,
SEVICES MATT HUSSEN THE GUJNZBURG CORPORATION CORPORATE QUARTERMASTER INC
MAXIMILLAN ENTERPRISES INC THE REAL PSYCHIC FRIENDS NTWK CORPORATELL, INC METRO
OPTICAL THE ROCKLAND GROUP COTEL VOICE & DATA INC. MICROCORP THE TPM GROUP -
CONSULTEDGE CPA DIRECTORY COM MIDNIGHT STORM PROMOTIONS THREE X ENTERPRISES CRC
MILLENNIUM TELEPHONE INC. TIM PUCILOWSKI CREATIVE TELECOMMUNICATIONS MPD
TELESOLUTIONS INC. TIM WRIGHT CREDENTIAL, INC. MST TOM HERRINGTON CROSS STAR
NETWORK SOLUTIONS MURRAY BARTON TOTAL CARRIER SOLUTIONS, INC CROSSNET
COMMUNICATIONS NASTO LTD INC/KENNON WORLDWIDE TOTALCOM SOLUTIONS, LLC CSN 47,
LLC NATIONAL CANCER CENTER TOWER COMMUNICATIONS CULLMAN MARKETING SERVICES
NATIONAL COMM RESOURCE TPAN-TEST POSITIVE AWARE NTWK CULLMAN MKTG SERVICES -
WOOTEN NATIONAL TEL PLANS, INC. TRANQUILITY NETWORKS, LLC CURTIS B. WAITE
NATIONWIDE COMMUNICATIONS, INC. TRAVELLERS UTILITY SUPPLY INC. D & M ENTERPRISE
NAT'L ALL. TO END HOMELESSNESS TRI STATE VOICE & DATA LLC.

 
 
Page 44

--------------------------------------------------------------------------------

 
 

D BOBET/THE LONG DISTANCE CO. NAT'L PROCESSING SYSTEMS, INC T-SAP, LLC DANICK
AND ASSC (IN-HOUSE REP) NAVISINK PARTNERS LLC TSS - ERS, LLC DANIEL CONNDR
NAZAREND A. SESTOSO VII U.S TELEBROKERS DANIEL S. PAROINE NCS INC. UNITED
CEREBRAL PASLY ASSOC. DART COMPUTER SERVICES NIC GROUP, INC UNITED TELECOM DATA
VOICE EXCHANGE, INC. NICE TOUCH UPTIME MATTERS, LLC DAVID EROR NICHOLAS
CUCINELLO US FEDERATION OF SM BUS, INC DEAN BUSINESS SYSTEMS LLC NICK CONUEY US
TEL, INC. DELATUSH SYSTEMS INC NORMAN H. PETTERSEN US TELECOM GROUP DENIS
CRONKRIGHT NORMAN MOON US TELEMANAGEMENT DEP CEIL COMMUNICATIONS NORTH AMERICAN
SM BUS GRP, INC USB COMMUNICATIONS LLC DIGITAL DIVERSITY INC NUI TELECOM INC DBA
TELCORP USE NEXT AZ DEALER DIGITAL SERVICES OCG TELECOM UTS - UTILITY TELCOM
SOLUTIONS DISCOUNT TELEPHONE SERVICES ONE CONNECT, INC. VALUE TELECOM
DISTINCTIVE VOICE & DATA ONE SOURCE SOLUTIONS VALUUNS, LLC DJU TECHNOLOGIES OPEN
VOICE & DATA, INC VANISHED CHILDREN'S ALLIANCE DO NOT USE OPERATION OUTLOOK
VENTURE GROUP ENTERPRISES DONALD NICELES TCRC P.C. OUTLET VEROLYNN WOODS HYMW &
ASSOC, INC DON'T WORRY INC. PAMELA S. HOWER VETT DATA (METRO NORTH) DOUG IMC
CREEDY PATRICIA ANDERSON VICTOR PIZZOLATO DOVE COMMUNICATIONS PATRICIA GEORGE
VIKING COMMUNICATIONS COMPANY DP SCIENCES PATRICK MC GUGAN VINCENT CHRISTEL
DRAGON ENTERPRISES, INC PATRICK VANDERBERG VISICORE DSW PAULIN COMMUNICATIONS
CORP WAVE 2 WAVE COMMUNICATIONS, INC OVI SOLUTIONS, INC PEGASUS OFFICE SERVICES
WEBSTAR TECHNOLOGY RESOURCES E.TAUB DBA THE LONG DIST CO PEGGY ECHEL BARGER
WELLSPRING CONSULTING GRP, LLC EASY ACCESS COMMUNICATION CORP PHONE DATA CONNECT
WESTPORT CORPORATION ECHO POINT SYSTEMS, LLC PHONE TECH COMMUNICATIONS, INC.
WILLIAM DELLER EDIGITAL PIC 2 WILLIAM M HEIMANN EDWARD W HETTRICR PLANIT
BUSINESS SOLUTIONS, LLC WINTEL ENTERPRISE NTWK SOLUTIONS LLC POLISH TELEVISION
CHICAGO WMN, INC. EXCELERANT, INC. PRECISION COMMUNICATIONS INC. WYSE
COMMUNICATIONS EXPENSE MANAGEMENT, INC. PREFERRED TECHNOLOGY PARTNERS YOUR
CHATHAM OFFICE EXPENSE REDUCTION SPECIALISTS PRESIDIO NETWORKED SOLUTIONS YOUTH
ALERT, INC. EXPERT SERVICE PROVIDERS LLC PROGRESSIVE COMM, MGMT, INC ZELDA TEL
COM EXPRESS COMMUNICATIONS QOS TELECOM, LLC  

 
 
Page 45

--------------------------------------------------------------------------------

 
 
Schedule 2.3(c)
 
Blank
 
 
 
 
 
 
 
 
 
Page 46

--------------------------------------------------------------------------------

 
 
Schedule  2.5(c)
 
Account
Number
  Name   MRC    
Commission
%
   
Monthly
Commission
   
Advance
Amount
  9941-37903   Windjammer    $ 22,000.00     10%     $ 2,200.00     $ 26,400.00
  9941-39418   Windjammer    $ 20,915.00     15%     $ 3,137.25     $ 37,647.00
  9941-38266   Windjammer    $ 22,000.00     10%     $ 2,200.00     $ 26,400.00
  9941-37902   Windjammer   $ 16,070.40     10%     $ 1,607.04     $ 19,284.48  
9941-39666   Windjammer   $ 5,995.00     15%     $ 899.25     $ 10,791.00  
9941·39725   ccs   $ 11,995.00     15%     $ 1,799.25     $ 21,591.00  
9941-39624    MDU   $ 13,695.00     15%     $ 2,054.25     $ 42,302.00  
9941-39624   MDU   $ 3,000.00     15%     $ 450.00     $ 10,800.00   9941-39922
  Revel   $ 12,150.00     15%     $ 1,822.50     $ 21,870.00   9941-39922  
Revel   $ 8,575.00     15%     $ 1,286.25     $ 15,425.00   9941-39922   Revel 
  $ 3,000.00     15%     $ 450.00     $ 5,400.00   9941-40100  
Wallace Automot1ve   $ 300.00     14%     $ 42.00     $ 504.00   9941·40118  
Protective Products   $ 144.00     10%     $ 14.40     $ 172.80   9941-40157  
Great Healthworks   $ 920.00     15%     $ 1l8.00     $ 1,656 00   9941·40254  
Procacc1    $ 303.00     10%     $ 30.30     $ 363.60   9941-40254   Procaccl  
$ 287.00     15%     $ 43.05     $ 516.60   9941-40215   Ammunition Art    $
12.00     15%     $ 1.80     $ 21.60   9941-39922   Revel   TBD     15%        
    TBD   9941-40118   ProtectiVe Products   TBO     15%             TBD  
9941-39130   Escape Media   $ 74,000.00     10%     $ 7,400.00     $ 21,200.00  
                                                          Total Advance        
                        paid     $ 263,345.08  

 
 
Page 47

--------------------------------------------------------------------------------

 
 
Schedule 2.5(d)
 
A settlement dated November 7, 2011 between NBS and the Lyndhurst Board of
Education providing for the payment of $200,000.00 to NBS in two payments. The
first payment was received in November of 2011. The second and final payment is
due to paid on or before November 30, 2012. The current amount due under the
settlement agreement is $100,000.00
 
 
 
 
 
 
 
 
 
Page 48

--------------------------------------------------------------------------------

 
 
Schedule 2.8(a)
 
Blank


 
 
 
 
 
 
 

 
 
Page 49

--------------------------------------------------------------------------------

 
 
Schedule 2.8(b)
 
Blank
 
 
 
 
 
 
 
 
 
 
 
Page 50

--------------------------------------------------------------------------------

 
 
Schedule 2.8(c)
 
Blank
 
 
 
 
 
 
 
 
 
 
Page 51

--------------------------------------------------------------------------------

 
 
Schedule 2.8(d)
 
None that are not otherwise detailed on another schedule contained herein
 
 
 
 
 
 
 
 
 
 
 
Page 52

--------------------------------------------------------------------------------

 
 
Schedule 2.8(e)
 
Federal lnterexchange authority
USF collections and remittance authority
PUC or equivalent Intrastate LD resale authority in 48 continental US States
Facilities based CLEC authority in NY and NJ
Non-Facilities based CLEC authority in: CA,CT, FL, GA, MA, MD, OH, PA, TX, VA
Verizon interconnection agreements in NJ and NY
Authority to do business and collect sales tax in 48 continental US States
 



 
 
 
 
 
 
 
 
Page 53

--------------------------------------------------------------------------------

 
 
Schedule 2.8(f)
 
NBS in-house programs  including:
CT, DID tracking, Equipment Tracking, NBS Facilities Manger,
Sales Assistant, Winquote, Cater, TOPS
NBS V.o.I.C.E platform
 
 
 
 
 
 
 
 
 
Page 54

--------------------------------------------------------------------------------

 
 
Schedule 2.8(h)
 
 
See Schedule 2.3(b)
 
 
 
 
 
 
 
 
 
 
Page 55

--------------------------------------------------------------------------------

 
 
Schedule 2.8(i)
 


See Schedule 2.3(b)
 
 
 
 
 
 
 
 
 
Page 56

--------------------------------------------------------------------------------

 
 
Schedule 2.8(j)
 
See Schedule 2.3(b)
 
 
 
 
 
 
 
 
 
Page 57

--------------------------------------------------------------------------------

 


Schedule 4.5
 
Blank
 
 
 
 
 
 
 
 
Page 58

--------------------------------------------------------------------------------

 


Schedule 4.9
 
The approval of such state and federal telecommunications regulatory authorities
as may be required to permit the change in ownership of NBS.
 
 
 
 
 
 
 
 
 
 
Page 59

--------------------------------------------------------------------------------

 


Schedule 4.10
 
Blank


 
 
 
 
 
 
 
Page 60

--------------------------------------------------------------------------------

 
 
Schedule 4.11(b)
 
NBS has the following number of TDM local circuits installed in the following
states without having CLEC authority
 
AL
3
AZ
4
CO
6
DC
4
IL
7
IN
4
KY
2
MN
4
MO
4
MS
2
NC
9
NE
1
NH
4
NV
2
OK
3
SC
1
TN
4
UT
3
VT
1
WA
1
WI
2

 
 
Page 61

--------------------------------------------------------------------------------

 

Schedule 4.16
 
Blank
 
 
 
 
 
 
 

 
 
Page 62

--------------------------------------------------------------------------------

 
 
Schedule 4.17
 
Blank


 
 
 
 
 
 
 
 
 
Page 63

--------------------------------------------------------------------------------

 
 
Schedule 4.19
 
Blank
 
 
 
 
 
 

 
 
 
Page 64

--------------------------------------------------------------------------------

 
 
Schedule 4.22
 
Blank


 
 
 
 
 
 
 
 
 
Page 65

--------------------------------------------------------------------------------

 
 
Schedule 4.24
 
The domains: NBSvoice.com,  thevoicemanager.com, NBSvoicemanager.com
 
 
 
 
 

 
 
 
 
Page 66

--------------------------------------------------------------------------------

 
 
Schedule 4.25
 
Blank


 
 
 
 
 
 
 
 
 
Page 67

--------------------------------------------------------------------------------

 
 
Schedule 5.4
 
No Approvals or Notices Required;No Conflict with Instruments
 
The approval of such state and federal telecommunications regulatory authorities
as may be required to permit the change in ownership of NBS.
 

 
 
 
 
 
 
 
 
Page 68

--------------------------------------------------------------------------------

 
 
Schedule 5.5
 
 
legal Proceedings
 
Scott Needleman,Dorit z. Needleman,and Efralm Wasserman v.Chalm
Tornhefm,Christos  Valkanos,
YisraelM.Tornheim,NathanielTurbiner,Raylto,Inc.,Vossi Alaev,and Fusion
Telecommunications International,Inc.
 
New York State Court, County of Kings (Index No.24255/09)
 
On June 14, 2010, three individuals filed an action against a former customer of
Fusion and other associated persons,and against Fusion. The plaintiffs alleged
that the non-Fusion defendants accepted funds from the plaintiffs for investment
in real estate,but subsequently used some or all of those funds for other
purposes. The plaintiffs  further alleged that the non-Fusion defendants made
certain payments to Fusion and they seek repayment of those sums in the amount
of $237,913 plus interest. Fusion believes that the plaintiffs' claims are
without merit as the bank account information provided by the plaintiffs
themselves shows that the majority of the funds allegedly paid to Fusion were
actually paid to other non-affiliated  entities. Moreover, those funds that were
received by Fusion were payment for specific telecommunications equipment and
services purchased by the non-Fusion defendants,and Fusion had no knowledge of
any alleged misuse of funds by the non-Fusion defendants.
 
 
 
 
 
 
 
Page 69

--------------------------------------------------------------------------------

 
 
Schedule 6.5
 
Employment of Kaufman
 

Base Compensation: $200,000 per year,payable in regular semi-monthly
installments according to the Company's normal payroll practices.     Incentive
 Compensation: Eligible for such annual incentive compensation payments as may
be awarded by the Compensation Committee and/or the Board of Directors to the
executive management of the Company, based upon the achievement of Company
performance objectives.     Employee Stock Options: Eligible for such stock
option awards as may be made from  time to time by the Compensation Committee
and/or the Board of Directors,based on performance.     Employee Beneflts:
Eligible for the basic benefits provided to all Company employees, including
medical coverage,dental coverage, life insurance, 401K plan, etc. Also eligible
each year for eight scheduled holidays, three floating holidays, three personal
days, and for vacation based upon the Company's published vacation policy.    
Expense Reimbursement: Eligible for reimbursement of all approved business
related expenses, including required business travel, entertainment, vehicle
mileage, cell phone expense, etc.     Employment Conditions: Employment is
subject  to the completion of a background check and the execution  of Fusion's
employee confidentiality agreement.

 
 
 
 
 
Page 70

--------------------------------------------------------------------------------

 
 
Schedule 8.1(e)
 
 
Blank
 
 
 
 
 
 
 
 
 
Page 71 

--------------------------------------------------------------------------------